--------------------------------------------------------------------------------

Exhibit 10.2


Execution Version


U.S. $2,250,000,000
 
CREDIT AGREEMENT
 
Dated as of May 12, 2017
 
Among
 
BECTON, DICKINSON AND COMPANY
as Borrower
 
and
 
THE BANKS NAMED HEREIN
as Banks
 
CITIBANK, N.A.
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BNP PARIBAS SECURITIES CORP.
 
and
 
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
BNP PARIBAS SECURITIES CORP.,
 
and
 
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
 
and
 
BARCLAYS BANK PLC,
 
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
and
 
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents

--------------------------------------------------------------------------------





 
ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01.   Certain Defined Terms
1
SECTION 1.02.   Computation of Time Periods
20
SECTION 1.03.   Accounting Terms
20
SECTION 1.04.   Terms Generally
20
ARTICLE II   AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
21
SECTION 2.01.   The Advances
21
SECTION 2.02.   Making the Advances
21
SECTION 2.03.   Letters of Credit
22
SECTION 2.04.   Certain Fees
26
SECTION 2.05.   Reduction and Extensions of the Commitments
27
SECTION 2.06.   Repayment of Advances and Letter of Credit Drawings
27
SECTION 2.07.   Interest
29
SECTION 2.08.   Additional Interest on Eurocurrency Rate Advances
29
SECTION 2.09.   Interest Rate Determinations; Changes in Rating Systems
30
SECTION 2.10.   Voluntary Conversion and Continuation of Advances
31
SECTION 2.11.   Prepayments of Advances
32
SECTION 2.12.   Increased Costs
32
SECTION 2.13.   Illegality
34
SECTION 2.14.   Payments and Computations
34
SECTION 2.15.   Taxes
35
SECTION 2.16.   Sharing of Payments, Etc
38
SECTION 2.17.   Increase in the Aggregate Revolving Credit Commitments
39
SECTION 2.18.   Defaulting Lenders
40
SECTION 2.19.   Evidence of Debt
42
SECTION 2.20.   Cash Collateral
43
ARTICLE III   CONDITIONS OF LENDING
44
SECTION 3.01.   Conditions Precedent to Effective Date
44
SECTION 3.02.   Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Consent Date
45
SECTION 3.03.   Conditions Precedent to Target Refinancing Loans
46
SECTION 3.04.   Determinations under Article III
46
ARTICLE IV   REPRESENTATIONS AND WARRANTIES
47
SECTION 4.01.   Representations and Warranties of the Borrower
47
ARTICLE V   COVENANTS OF THE BORROWER
49
SECTION 5.01.   Affirmative Covenants
49
SECTION 5.02.   Negative Covenants
51
ARTICLE VI   EVENTS OF DEFAULT
55
SECTION 6.01.   Events of Default
55
SECTION 6.02.   Actions in Respect of the Letters of Credit upon Event of
Default
57
SECTION 6.03.   Actions in Respect of Target Refinancing Loans and Related
Commitments
57

i

--------------------------------------------------------------------------------



ARTICLE VII   THE ADMINISTRATIVE AGENT
58
 
SECTION 7.01.   Authorization and Authority
58
 
SECTION 7.02.   Rights as a Lender
58
 
SECTION 7.03.   Exculpatory Provisions
58
 
SECTION 7.04.   Reliance by Administrative Agent
59
 
SECTION 7.05.   Indemnification
59
 
SECTION 7.06.   Delegation of Duties
60
 
SECTION 7.07.   Resignation of Administrative Agent
60
 
SECTION 7.08.   Non-Reliance on Administrative Agent and Other Lenders
61
 
SECTION 7.09.   No Other Duties, Etc..
61
 
SECTION 7.10.   Administrative Agent May File Proofs of Claim
61
 
ARTICLE VIII   MISCELLANEOUS
62
 
SECTION 8.01.   Amendments, Etc.
62
 
SECTION 8.02.   Notices, Etc.,  (a)  Notices Generally
63
 
SECTION 8.03.   No Waiver; Remedies
64
 
SECTION 8.04.   Costs, Expenses and Indemnification
64
 
SECTION 8.05.   Right of Set-off
66
 
SECTION 8.06.   Binding Effect
66
 
SECTION 8.07.   Assignments and Participations
67
 
SECTION 8.08.   Governing Law; Submission to Jurisdiction
71
 
SECTION 8.09.   Severability
71
 
SECTION 8.10.   Execution in Counterparts
71
 
SECTION 8.11.   Survival
71
 
SECTION 8.12.   Substitution of Lender
72
 
SECTION 8.13.   Confidentiality
72
 
SECTION 8.14.   No Fiduciary Relationship
72
 
SECTION 8.15.   Patriot Act Notice
72
 
SECTION 8.16.   No Liability of the Issuing Banks
72
 
SECTION 8.17.   Judgment
73
 
SECTION 8.18.   Substitution of Currency
73
 
SECTION 8.19.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
73
 
SECTION 8.20.   Waiver of Jury Trial
74
 

ii

--------------------------------------------------------------------------------

 
SCHEDULES
 
 
 
Schedule I
Commitments
Schedule II
Subsidiary Indebtedness
 
 
EXHIBITS
 
 
 
Exhibit A
Form of Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Assignment and Assumption
Exhibit D  
Form of Solvency Certificate
Exhibit E-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders Not Treated as
Partnerships)
Exhibit E-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants Not Treated as
Partnerships)
Exhibit E-3
Form of U.S. Tax Compliance Certificate (For Foreign Lenders Treated as
Partnerships)
Exhibit E-4
Form of U.S. Tax Compliance Certificate (For Foreign Participants Treated as
Partnerships)



iii

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
Dated as of May 12, 2017
 
BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”), the
banks (the “Banks”) and issuers of letters of credit (“Initial Issuing Banks”)
listed on Schedule I hereto and CITIBANK, N.A. (“Citibank”) as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as
hereinafter defined), agree as follows:
 
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.             Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Acquired Business” means the Target together with its Subsidiaries.
 
“Acquired Debt” means Debt of a Subsidiary of the Borrower acquired pursuant to
an acquisition not prohibited under this Agreement (or Debt assumed at the time
of such acquisition of an asset securing such Debt); provided that such Debt was
not incurred in connection with, or in anticipation or contemplation of, such
acquisition.
 
“Acquisition” means the acquisition by the Borrower, through Merger Sub, of all
of the Equity Interests in the Target pursuant to the Acquisition Agreement.
 
“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
April 23, 2017, among the Target, the Borrower and Merger Sub.
 
“Acquisition End Date” means the first to occur of (i) the consummation of the
Acquisition, (ii) the termination of the Acquisition Agreement in accordance
with its terms, and (iii) 11:59 p.m. (New York City time) on January 23, 2018
provided that, to the extent that the End Date (as defined in the Acquisition
Agreement) is extended to April 23, 2018 in accordance with the terms of Section
10.01(b)(i) of the Acquisition Agreement (in accordance with the terms thereof
as in effect on April 23, 2017), the Acquisition End Date shall, upon notice of
such extension to the Administrative Agent from the Borrower, be automatically
extended to 11:59 p.m. (New York City time) on April 23, 2018.
 
“Acquisition Representations” means the representations made by or with respect
to the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders (but only to the extent that the Borrower or Merger Sub
has the right not to consummate the Acquisition, or to terminate their
obligations (or otherwise do not have an obligation to close), under the
Acquisition Agreement (in each case, in accordance with the terms of the
Acquisition Agreement) as a result of a failure of such representations in the
Acquisition Agreement to be true and correct).
 
“Additional Amounts” has the meaning specified in Section 2.12(b).
 
“Administrative Agent” has the meaning specified in the preamble hereof.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 

--------------------------------------------------------------------------------



“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.
 
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained by the Administrative Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications or such other
account of the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Borrower and the Lenders for such
purpose and (b) in the case of Advances denominated in any Committed Currency,
the account of the Administrative Agent designated in writing from time to time
by the Administrative Agent to the Borrower and the Lenders for such purpose.
 
“Anniversary Date” has the meaning specified in Section 2.05(b).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 
“Anti-Money Laundering Laws” means, collectively, the Patriot Act and any other
applicable terrorism or money laundering laws, rules, regulations or orders.
 
“Applicable Facility Fee Rate” for any Rating Level Period means the rate per
annum set forth below opposite the reference to such Rating Level Period:
 
Rating Level Period
Applicable Facility Fee Rate
Level 1 Period
0.125%
Level 2 Period
0.150%
Level 3 Period
0.200%
Level 4 Period
0.250%
Level 5 Period
0.300%



Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
2

--------------------------------------------------------------------------------



“Applicable Margin” means, for any Type of Advance at any time, the percentage
rate per annum which is applicable at such time with respect to Advances of such
Type by reference to the then applicable Rating Level Period as set forth below:
 
Rating Level Period
Applicable Margin
Base Rate Advances
Eurocurrency Advances
Level 1 Period
0.00%
1.00%
Level 2 Period
0.10%
1.10%
Level 3 Period
0.30%
1.30%
Level 4 Period
0.50%
1.50%
Level 5 Period
0.70%
1.70%



Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective commencing on the effective date of such Rating Level Change.
 
“Arrangers” means CGMI, BNP Paribas Securities Corp., J.P. Morgan Chase Bank,
N.A. and the Bank of Tokyo- Mitsubishi UFJ, Ltd., in their respective capacities
as a Joint Lead Arranger and Joint Bookrunner with respect hereto.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Assuming Lender” has the meaning specified in Section 2.17(b).
 
“Assumption Agreement” has the meaning specified in Section 2.17(c).
 
“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
3

--------------------------------------------------------------------------------



“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time which rate per annum shall at all times be equal to the
highest of:
 
(a)                the rate of interest announced publicly by Citibank in New
York, New York from time to time as Citibank’s base rate;
 
(b)               1/2 of one percent per annum above the Federal Funds Rate for
such period; and
 
(c)                the Eurocurrency Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day and in any event not less than 0.0%) plus 1%, provided that, for the
avoidance of doubt, the Eurocurrency Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day.
 
“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.07(a)(i) or 2.07(b)(i)(x).
 
“Borrowing” means (a) a borrowing consisting of simultaneous Advances of the
same Type and currency and having the same Interest Period and (b) other than
for purposes of Sections 2.01, 2.02 and 3.02, (i) the simultaneous Conversion of
Advances of one Type to Advances of the other Type (having, in the case of
Conversions into Eurocurrency Rate Advances, the same Interest Period) and (ii)
the simultaneous Continuation of Eurocurrency Rate Advances as Eurocurrency Rate
Advances having the same Interest Period.
 
“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, in
respect of Advances denominated in Yen, ¥1,000,000,000 and, in respect of
Advances denominated in Euros, €10,000,000.
 
“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, in
respect of Advances denominated in Yen, ¥100,000,000 and, in respect of Advances
denominated in Euros, €1,000,000.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to:
 
(a)                any Eurocurrency Rate Advances denominated in Dollars, a day
on which dealings in dollar deposits are carried on in the London interbank
eurodollar market;
 
(b)               any Eurocurrency Rate Advances denominated in Euro, a day on
which dealings are carried on in the London interbank eurodollar market and is a
TARGET2 Day;
 
(c)                any interest rate settings as to Eurocurrency Rate Advances
denominated in a currency other than Dollars or Euro, a day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
 
(d)               any fundings, disbursements, settlements and payments in a
currency other than Dollars or Euro in respect of a Eurocurrency Rate Advance
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Advance (other than any
interest rate settings), a day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
 
4

--------------------------------------------------------------------------------



“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP provided, however, that any obligations
relating to a lease that would have been accounted for by the Borrower or a
Subsidiary of the Borrower as an operating lease in accordance with GAAP as of
the Effective Date shall be accounted for as an operating lease and not a
Capital Lease Obligation for all purposes under this Agreement.
 
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
 
“CGMI” means Citigroup Global Markets Inc.
 
“Change in Control” means any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable, except that for purposes of this paragraph such person or group
shall be deemed to have “beneficial ownership” of all shares that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time) is or becomes the “beneficial owner” (as such
term is used in Rule 13d-3 promulgated pursuant to the Exchange Act), directly
or indirectly, of more than 50% of the aggregate voting power of all Voting
Stock of the Borrower.
 
“Citibank” means Citibank, N.A.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
 
“Commitment Date” has the meaning specified in Section 2.17(b).
 
“Commitment Increase” has the meaning specified in Section 2.17(a).
 
“Commitment Termination Date” means the date that is the fifth anniversary of
the Effective Date, subject to the extension thereof pursuant to Section
2.05(b), provided, that the Commitment Termination Date of any Lender that is a
Non-Extending Lender to any requested extension pursuant to Section 2.05(b)
shall be the Commitment Termination Date in effect immediately prior to the
applicable Anniversary Date for all purposes of this Agreement, provided,
further, in each case that if such date is not a Business Day, then the
Commitment Termination Date shall be the immediately preceding Business Day.
 
“Committed Currencies” means Sterling, Yen and Euros.
 
“Communications” has the meaning specified in Section 8.02(d)(ii).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
5

--------------------------------------------------------------------------------



“Consolidated Net Tangible Assets” means, at any date, total assets of the
Borrower and its Consolidated Subsidiaries minus (a) current liabilities
(excluding the current portion of long-term Debt) of the Borrower and its
Consolidated Subsidiaries and (b) goodwill and other intangible assets of the
Borrower and its Consolidated Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Subsidiary” means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.
 
“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurocurrency Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.
 
“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) Capital Lease
Obligations, and (e) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above;
provided that neither (x) trade accounts payable arising in the ordinary course
of business nor (y) obligations in respect of insurance policies or performance
or surety bonds which are not themselves guarantees of Debt (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same) nor (z)
obligations in respect of daylight overdraft facilities or intra-day loans, in
each case, so long as such obligations and loans are not outstanding overnight,
shall constitute Debt.
 
“Debtor Relief Laws” means Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.
 
“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.
 
“Defaulting Lender” mean at any time, subject to Section 2.18, any Lender that
(a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a governmental authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed,
provided, however, that, in any such case such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18) upon delivery of written
notice of such determination to the Borrower and each Lender.
6

--------------------------------------------------------------------------------



“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Bank or in the Assignment and Assumption pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
 
“EBITDA” means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period, plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization for such period, (ii)
Interest Expense for such period, (iii) taxes for such period, (iv)
extraordinary or unusual charges, expenses or losses, (v) any cash fees,
expenses and charges related to the Transactions (including any issuance of Debt
or Equity Interests in connection therewith) or other acquisitions permitted
hereunder, whether or not successful, including related integration costs of the
Borrower and its Subsidiaries, (vi) any other nonrecurring or non-cash charges,
expenses or losses, (vii) stock-based compensation expense, (viii) severance and
retention costs related to the Transactions, (ix) losses (including all fees and
expenses or charges relating thereto) on sales of assets outside of the ordinary
course of business and losses from discontinued operations, (x) any losses
(including all fees and expenses or charges relating thereto) on the retirement
of debt, and (xi) minority interest expense, in each case for such period, and
minus (c) to the extent included in determining such net income for such period,
the sum of (i) any extraordinary, unusual or other nonrecurring income or gains,
(ii) gains on sales of assets outside of the ordinary course of business and
gains from discontinued operations and (iii) any other non-cash income or gains,
in each case for such period. For the purposes of calculating EBITDA for any
period pursuant to any determination of the Leverage Ratio, (i) if at any time
during such period the Borrower or any of its Subsidiaries shall have made any
Material Disposition, the EBITDA for such period shall be reduced by an amount
equal to the EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the EBITDA (if negative) attributable thereto for such period and (ii)
if during such period the Borrower or any of its Subsidiaries shall have made a
Material Acquisition, EBITDA for such period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such period. As used in this definition, “Material Acquisition” means (x)
the Acquisition and (y) any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interest of a Person and (b) involves the
payment of consideration by the Borrower or any of its Subsidiaries in excess of
$100,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $100,000,000.
 
7

--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied (or waived in
accordance with Section 8.01).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
 
“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or toxic or hazardous substances or wastes into the
indoor or outdoor environment, including, without limitation, ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, or toxic or
hazardous substances or wastes.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Equivalent” means, at any date of determination thereof, the spot rate of
exchange that appears at 11:00 A.M. (London time), on the display page
applicable to the relevant currency on the Oanda website on such date; provided
that if there shall at any time no longer exist such a page on such website, the
spot rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Administrative Agent with notice to the
Borrower.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
8

--------------------------------------------------------------------------------



“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which the Borrower is a
member.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the
Administrative Agent with notice to the Borrower from time to time for purposes
of providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available for the applicable Interest Period but is available
for periods that are shorter than and longer than such Interest Period, the rate
per annum that results from interpolating on a linear basis between the rate for
the longest available period that is shorter than such Interest Period and the
shortest available period that is longer than such Interest Period, then the
EURIBO Rate shall be such interpolated screen rate.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to (a) for Dollars or any Committed Currency other than Euro,
the ICE Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published
by Reuters (or another commercially available source providing quotations of ICE
LIBOR as designated by Administrative Agent with notice to the Borrower from
time to time) as the London interbank offered rate for deposits in Dollars or
the applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available for the applicable Interest Period but is available for periods that
are shorter than and longer than such Interest Period, the rate per annum that
results from interpolating on a linear basis between the rate for the longest
available period that is shorter than such Interest Period and the shortest
available period that is longer than such Interest Period with respect to such
Eurocurrency Rate Advance, then the Eurocurrency Rate shall be such interpolated
screen rate or (b) for Euro, the EURIBO Rate; provided, that if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
 
9

--------------------------------------------------------------------------------



“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.07(a)(ii) or
2.07(b)(i)(y).
 
“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Advance means the effective rate (expressed as a
percentage) at which reserve requirements (including, without limitation,
emergency, supplemental and other marginal reserve requirements) are imposed on
such Lender during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Period” means, with respect to any additional amount payable under
Section 2.12, the period ending 120 days prior to the applicable Lender’s
delivery of a certificate referenced in Section 2.12(a) or 2.12(b), as
applicable, with respect to such additional amount.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 8.12 or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.14(f)
and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Commitment Termination Date” has the meaning specified in Section
2.05(b).
 
“Existing Credit Agreements” means each of (i) the Five Year Credit Agreement
dated as of January 29, 2016, among the Borrower, the banks, financial
institutions and other institutional lenders party thereto and Citibank, as
Administrative Agent for the lenders and (ii) the Credit Agreement, dated as of
October 12, 2011, among the Target, JPMorgan Chase Bank, N.A., as administrative
agent, and the other financial institutions party thereto, each as may be
amended, modified, supplemented, or replaced or refinanced (with another credit
facility) prior to the Effective Date.
 
“Facility” means the Revolving Credit Facility or the Letter of Credit Facility,
as applicable.
 
“Facility Fee” has the meaning specified in Section 2.04(a).
 
10

--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate on overnight Federal
funds transactions with members of the Federal Reserve System, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means the fee letter relating to the Facility hereunder, dated as
of April 23, 2017, by and between CGMI and the Borrower.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Increase Date” has the meaning specified in Section 2.17(a).
 
“Increasing Lender” has the meaning specified in Section 2.17(b).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Interest Coverage Ratio” means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of cash interest expense during such period
on the Debt of the Borrower and its Consolidated Subsidiaries (on a consolidated
basis), including, without limitation, the interest portion of payments under
capital lease obligations and any capitalized interest.
 
11

--------------------------------------------------------------------------------



“Interest Period” means, with respect to any Eurocurrency Rate Advance, the
period beginning on the date such Eurocurrency Rate Advance is made or
Continued, or Converted from a Base Rate Advance, and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months,
and subject to clause (iii) of this definition, twelve months, as the Borrower
may, upon notice received by the Administrative Agent not later than 3:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
 
(i)                 the Borrower may not select any Interest Period that ends
after the Termination Date;
 
(ii)               each Interest Period that begins on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month;
 
(iii)             the Borrower shall not be entitled to select an Interest
Period having duration of twelve months unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Administrative Agent that such Lender will be providing
funding for such Eurocurrency Rate Advance with such Interest Period (the
failure of any Lender to so respond by such time being deemed for all purposes
of this Agreement as an objection by such Lender to the requested duration of
such Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Eurocurrency Rate Advance shall be one, two, three or six months, as
specified by the Borrower as the desired alternative to an Interest Period of
twelve months; and
 
(iv)             whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuance” with respect to any Letter of Credit means the issuance, amendment to
increase the face amount thereof, renewal or extension (other than
Auto-Extension Letters of Credit) of such Letter of Credit.
 
“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Letter of
Credit Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Issuing Bank, Eligible
Assignee or Lender, as the case may be, shall have a Letter of Credit
Commitment. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
reasonably satisfactory to the Administrative Agent.
 
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.03 that have not been funded by the Lenders. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
12

--------------------------------------------------------------------------------



“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
 
“Lenders” means the Banks listed on the signature pages hereof, each Issuing
Bank, each Assuming Lender and each Person that shall become a party hereto
pursuant to Section 2.05, Section 8.07 or Section 8.12.
 
“Letter of Credit” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or (b) if such Issuing Bank has entered into one or more Assignment
and Assumptions, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 8.07(c) as
such Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount
may be reduced prior to such time pursuant to Section 2.05(a).
 
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $200,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05(a).
 
“Leverage Ratio” means, at any date of determination thereof, the ratio of (a)
Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Document” means this Agreement, each Note, if any, and each L/C Related
Document.
 
“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Advances owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the Revolving Credit Commitments.
The Advances and Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (ii) the legality, validity or
enforceability of this Agreement or any other Loan Document.
 
“Merger Sub” means Lambda Corp., a New Jersey corporation and a wholly-owned
Subsidiary of the Borrower, or such other direct or indirect Subsidiary of the
Borrower as may be designated by the Borrower as a party to the Acquisition
Agreement in lieu of Lambda Corp. pursuant to the terms thereof as in effect on
the date hereof.
 
13

--------------------------------------------------------------------------------



“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.
 
“Non-Extending Lender” has the meaning specified in Section 2.05(b).
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(c).
 
“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Advances made by such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(b).
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.12).
 
“Participant” has the meaning specified in Section 8.07(d).
 
“Participant Register” has the meaning specified in Section 8.07(d).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
14

--------------------------------------------------------------------------------



“Permitted Securitization” means one or more accounts receivable facilities
pursuant to which the Borrower or a Subsidiary sells its accounts receivable to
either (a) a Person that is not a Subsidiary or (b) a Receivables Subsidiary
that in turn funds such purchase by purporting to sell its accounts receivable
to a Person that is not a Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Platform” has the meaning specified in Section 8.02(d)(i).
 
“Plan” means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.
 
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
 
“Rated Securities” means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.
 
“Rating Level Change” means a change in the rating of the Rated Securities by
either or both of Moody’s or Standard & Poor’s (other than as a result of a
change in the rating system of such rating agency) that results in the change
from one Rating Level Period to another, which Rating Level Change shall be
effective on the date on which the relevant change in the rating of the Rated
Securities is first announced by Moody’s or Standard & Poor’s, as the case may
be.
 
“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:
 
“Level 1 Period” means a period during which the Rated Securities are rated
better than or equal to Baa1 by Moody’s or better than or equal to BBB+ by
Standard & Poor’s.
 
“Level 2 Period” means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to Baa2 by Moody’s or better
than or equal to BBB by Standard & Poor’s.
 
“Level 3 Period” means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to Baa3 by
Moody’s or better than or equal to BBB- by Standard & Poor’s.
 
“Level 4 Period” means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to Ba1 by Moody’ or better than or equal to BB+ by Standard & Poor’s.
 
15

--------------------------------------------------------------------------------



“Level 5 Period” means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period or a Level 4 Period, and shall include each period
during which both Moody’s and Standard & Poor’s shall not have in effect a
rating for the Rated Securities (other than because either such rating agency
shall no longer be in the business of rating corporate debt obligations).
 
For purposes of the forgoing, (a) if only one of Moody’s and Standard & Poor’s
shall have in effect a rating for the Rated Securities, the Rating Level Period
shall be determined by reference to the available rating and (b) if the Rated
Securities are rated by Moody’s and Standard & Poor’s with ratings that would
otherwise fall within different Rating Level Periods, the applicable Rating
Level Period shall be determined by the rating that results in the higher Rating
Level Period except that if the lower of such ratings would result in a Rating
Level Period that is more than one level below the higher of such Rating Level
Periods, the Rating Level Period shall be determined by reference to the rating
that is one level above the lower of such ratings.
 
“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the equity interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by the Borrower.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Register” has the meaning specified in Section 8.07(c).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Removal Effective Date” has the meaning specified in Section 7.07(b).
 
“Replaced Lender” has the meaning specified in Section 8.12(a).
 
“Replacement Lender” has the meaning specified in Section 8.12(a).
 
“Resignation Effective Date” has the meaning specified in Section 7.07(a).
 
“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(c), as such
amount may be reduced pursuant to Section 2.05 or increased pursuant to Section
2.17.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
16

--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the Bureau of
Industry and Security of the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or permanently
resident in a Sanctioned Country or (c) any Person owned 50% or more by,
directly or indirectly controlled by, or acting on behalf of, any such Person or
Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the Bureau of Industry and
Security of the U.S. Department of Commerce, the U.S. Department of State, the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.
 
“Sanctions Laws” means, collectively, the laws, rules, regulations and orders
associated with any Sanctions.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Solvency Certificate” means a solvency certificate substantially in the form
attached hereto as Exhibit D.
 
“Solvent” means, with respect to the Borrower and its Subsidiaries (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
 
“Specified Company SEC Documents” means the documents publicly filed or
furnished by the Target with the SEC between January 1, 2014 and April 21, 2017.
 
“Specified Representations” each of the representations and warranties made by
the Borrower in Sections 4.01(a)(i), 4.01(b)(i), 4.01(b)(ii)(x), 4.01(d),
4.01(g), 4.01(j), 4.01(l) and 4.01(n)(ii).
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, presently a
division of The McGraw-Hill Corporation, and its successors.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person. Unless otherwise specified,
“Subsidiary” shall refer to a Subsidiary of the Borrower.
17

--------------------------------------------------------------------------------



“Swap Agreement” means any agreement with respect to any swap, forward, future,
spot currency purchase, hedging or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a Swap
Agreement.
 
“Target” means C.R. Bard, Inc., a New Jersey corporation.
 
“Target Disclosure Letter” means the “Company Disclosure Letter,” as defined in
the Acquisition Agreement as of April 23, 2017, and provided to CGMI on such
date.
 
“Target Indebtedness” means any existing or hereafter incurred Debt of the
Target.
 
“Target Material Adverse Effect” means any effect, change, condition, fact,
development, occurrence or event that, individually or in the aggregate with all
other effects, changes, conditions, facts, developments, occurrences or events,
has had or would reasonably be expected to have a material adverse effect on the
business, results of operations or financial condition of the Target and its
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of (a) changes in
the financial, securities or credit markets or general economic, regulatory or
political conditions in the United States or any foreign jurisdiction, except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (b) changes or conditions generally affecting the
industries, markets or geographical areas in which the Target operates except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (c) geopolitical conditions, the outbreak or
escalation of hostilities, civil disobedience, acts of war, sabotage or
terrorism or any escalation or worsening of the foregoing or any natural
disasters (including hurricanes, tornadoes, floods or earthquakes) except to the
extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (d) any failure by the Target and its Subsidiaries
to meet any internal or published projections, forecasts or predictions in
respect of financial or operating performance for any future period (it being
understood that this clause (d) shall not prevent a party to the Acquisition
Agreement from asserting that any effect, change, condition, fact, development,
occurrence or event that may have contributed to such failure and that is not
otherwise excluded from the definition of Target Material Adverse Effect may be
taken into account in determining whether there has been a Target Material
Adverse Effect), (e) changes or proposed changes in Law or authoritative
interpretation thereof, except to the extent any such effect, change, condition,
fact, development, occurrence or event has a materially disproportionate effect
on the Target and its Subsidiaries, taken as a whole, relative to other
participants in the industries in which the Target operates, (f) changes in GAAP
or authoritative interpretation thereof, (g) the taking of any specific action
expressly required or expressly permitted by, or the failure to take any
specific action expressly prohibited by the Acquisition Agreement (provided that
the exception in this clause (g) shall not apply to any representation or
warranty contained in Section 4.04 of the Acquisition Agreement), (h) any change
in the market price or trading volume of the Target’s securities or in its
credit ratings (it being understood that this clause (h) shall not prevent a
party to the Acquisition Agreement from asserting that any effect, change,
condition, fact, development, occurrence or event that may have contributed to
such failure and that is not otherwise excluded from the definition of Target
Material Adverse Effect may be taken into account in determining whether there
has been a Target Material Adverse Effect), (i) the execution, announcement or
performance of the Acquisition Agreement or the transactions contemplated
thereby, including the impact thereof on the relationships, contractual or
otherwise, of the Target or any of its Subsidiaries with employees, labor
unions, customers, suppliers or partners (provided that the exception in this
clause (i) shall not apply to any representation or warranty contained in
Section 4.04 of the Acquisition Agreement), (j) any public disclosure by Parent
regarding its plans with respect to the conduct of the Target’s business
following the Closing Date and any action or communication by Parent with
respect to or to the Company’s employees and (k) the matters listed on Section
1.01(a)(i) of the Target Disclosure Letter only to the extent set forth on
Section 1.01(a)(i) of the Target Disclosure Letter. In this definition (i) each
reference to the “Acquisition Agreement” shall mean the Acquisition Agreement as
in effect on April 23, 2017, and (ii) each capitalized term which is not defined
in any other provision of this Agreement shall have the meaning given to such
term in the Acquisition Agreement.
18

--------------------------------------------------------------------------------



“Target Refinancing Loans” means any Advances made on the Effective Date
pursuant to Section 3.03 in an aggregate principal amount not exceeding
$500,000,000.
 
“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date” means the latest Commitment Termination Date of any Lender or
the earlier date of termination in whole of the Commitments pursuant to Section
2.05 or 6.01.
 
“Transactions” means the consummation of the Acquisition, the financing thereof
and the other transactions contemplated hereby and the payment of fees and
expenses related thereto.
 
“Type” has the meaning specified in the definition of Advance.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
 
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender but not as an Issuing Bank) and outstanding at such time, plus (ii)
such Lender’s Ratable Share of (A) the aggregate Available Amount of all the
Letters of Credit outstanding at such time and (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.03(d)
that have not been ratably funded by such Lender and outstanding at such time.
 
19

--------------------------------------------------------------------------------



“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f).
 
“Withholding Agents” means the Borrower and the Administrative Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Voting Stock” means, at any time, the outstanding Equity Interests of the
Borrower entitled to vote generally in the election of directors of the
Borrower.
 
“Yen” and “¥” mean the lawful currency of Japan.
 
SECTION 1.02.             Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
 
SECTION 1.03.             Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles (“GAAP”) as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any defined term or covenant to eliminate the
effect of any change in GAAP on the operation of such defined term or covenant
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
wish to amend such defined term or covenant for such purpose), then the
Borrower’s compliance with this Agreement shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such defined term or covenant is
amended in a manner satisfactory to the Borrower and the Majority Lenders.
 
SECTION 1.04.             Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto.
 
20

--------------------------------------------------------------------------------



ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01.             The Advances.
 
(a)                Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date until the earlier of the
Commitment Termination Date applicable to such Lender and the Termination Date
in an amount not to exceed the amount of such Lender’s Unused Commitment.
 
(b)               Each Borrowing (i) shall (except as otherwise provided in
Sections 2.09(e) and (f)) be in an aggregate amount not less than the Borrowing
Minimum or the Borrowing Multiple in excess thereof and (ii) shall consist of
Advances of the same Type (and, if such Advances are Eurocurrency Rate Advances,
having the same currency and Interest Period) made, Continued or Converted on
the same day by the Lenders ratably according to their respective Revolving
Credit Commitments. Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may from time to time borrow, prepay pursuant to
Section 2.11(a) and reborrow under this Section 2.01.
 
SECTION 2.02.             Making the Advances.
 
(a)                Each Borrowing shall be made on notice, given not later than
3:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing (in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars), given not later than 3:00 P.M. (New York
City time) on the fourth Business Day prior to the date of the proposed
Borrowing (in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in a Committed Currency), or given not later than 1:00 P.M. (New
York City time) on the Business Day of the proposed Borrowing (in the case of a
Borrowing consisting of Base Rate Advances), by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
transmission by facsimile or electronic communication. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by transmission by facsimile or
electronic communication, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
currency and initial Interest Period for each such Advance. Each Lender shall,
(i) in the case of a Borrowing denominated in Dollars, before 2:00 P.M. (New
York City time) on the date of such Borrowing, (ii) in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Sterling or Euros,
before 9:00 A.M. (New York City time) on the date of such Borrowing or (iii) in
the case of a Borrowing consisting of Eurocurrency Rate Advances denominated in
Yen, before 3:00 P.M. (New York City time) on the Business Day prior to such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the applicable Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the address of the applicable Agent’s Account. Each
Notice of Borrowing shall be irrevocable and binding on the Borrower except to
the extent conditioned upon the occurrence or non-occurrence of any event
specified therein, in which case such notice may, subject to any amounts payable
under Section 8.04(c), be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
21

--------------------------------------------------------------------------------



(b)               Anything in subsection (a) above to the contrary
notwithstanding, the Borrower may only select Eurocurrency Rate Advances for any
Borrowing in an aggregate amount of the Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof.
 
(c)                Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender (x), the Federal Funds Rate
in the case of Advances denominated in Dollars or (y) the cost of funds incurred
by the Administrative Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement (and such Advance shall be deemed to have been made by such Lender on
the date on which such amount is so repaid to the Administrative Agent).
 
(d)               The failure of any Lender to make the Advance to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.             Letters of Credit. (a) Each Issuing Bank agrees, on
the terms and conditions hereinafter set forth, in reliance upon the agreements
of the other Lenders set forth in this Agreement, to issue letters of credit
(each, a “Letter of Credit”) denominated in Dollars or any Committed Currency
for the account of the Borrower or any of its Subsidiaries from time to time on
any Business Day during the period from the Effective Date until 30 days before
the Termination Date in an Available Amount not to exceed an amount equal to the
Unused Commitments of the Lenders at such time; provided that (x) the aggregate
Available Amount of all Letters of Credit issued by all Issuing Banks shall not
exceed at any time the Letter of Credit Facility at such time and the aggregate
Available Amount of all Letters of Credit issued by any Issuing Bank shall not
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time
and (y) no Issuing Bank shall be under any obligation to issue any letter of
credit if the issuance of the letter of credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit. No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than 10 Business
Days before the Termination Date, provided that no Letter of Credit may expire
after the Commitment Termination Date of any Non-Consenting Lender if, after
giving effect to such issuance, the aggregate Revolving Credit Commitments of
the Consenting Lenders (including any replacement Lenders) for the period
following such Commitment Termination Date would be less than the aggregate
Available Amount of all Letters of Credit expiring after such Commitment
Termination Date. Within the limits referred to above, the Borrower may from
time to time request the issuance of Letters of Credit under this Section
2.03(a).
 
22

--------------------------------------------------------------------------------



(b)               Request for Issuance. (i) Each Letter of Credit shall be
Issued upon notice, given not later than 11:00 A.M. (New York City time) on the
third Business Day (in the case of Letters of Credit denominated in Dollars) and
fifth Business Day (in the case of Letters of Credit denominated in Committed
Currencies) prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank and to the Administrative Agent. Each such notice
by the Borrower of an Issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by hand or by transmission by facsimile or electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank).
specifying therein the requested (A) date of such Issuance (which shall be a
Business Day), (B) Available Amount and currency of such Letter of Credit, (C)
expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, such
Letter of Credit shall be issued pursuant to such application and agreement for
letter of credit as such Issuing Bank and the Borrower shall agree for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw), such Issuing
Bank shall, unless such Issuing Bank has received written notice from the
Administrative Agent, at least one Business Day prior to the requested date of
Issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as such Issuing Bank or the
Administrative Agent may reasonably require. In the event and to the extent that
the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern. Notwithstanding
anything to the contrary in this Agreement, the Issuing Banks may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
 
(ii)               If the Borrower so requests in any applicable Notice of
Issuance, the applicable Issuing Bank may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, the Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than five Business Days before the Termination Date; provided, however,
that the applicable Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension.
 
23

--------------------------------------------------------------------------------



(c)                Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the Available Amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, such Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Ratable Share of the Available Amount of such
Letter of Credit. The Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Ratable Share of each drawing made under a
Letter of Credit funded by such Issuing Bank and not reimbursed by the Borrower
as provided in Section 2.03(d), or of any reimbursement payment required to be
refunded to the Borrower for any reason, which amount will be advanced, and
deemed to be an Advance to the Borrower hereunder, regardless of the
satisfaction of the conditions set forth in Section 3.02. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase in accordance with
Section 2.17, an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.
 
(d)               Drawing and Reimbursement. The Borrower shall reimburse the
applicable Issuing Bank for each disbursement under a Letter of Credit issued by
it (x) on the date of such disbursement if the Borrower receives written notice
thereof from such Issuing Bank not later than 10:00 A.M. (New York City time) on
such date or (y) within one Business Day of such disbursement if the Borrower
receives written notice thereof from such Issuing Bank later than 10:00 A.M.
(New York City time) on such date.
 
The payment by an Issuing Bank of a draft drawn under any Letter of Credit which
is not reimbursed by the Borrower in accordance with the foregoing sentence
shall constitute for all purposes of this Agreement the making by any such
Issuing Bank of an Advance, which shall be a Base Rate Advance, in the amount of
such draft (or the Dollar Equivalent thereof, in the case of a Letter of Credit
issued in a Committed Currency). Each Issuing Bank shall give prompt notice of
each disbursement under any Letter of Credit issued by it to the Borrower and
the Administrative Agent and may at any time instruct the Administrative Agent
to make demand on each Lender to fund its participation in such Letter of Credit
with regard to which the Borrower has failed to reimburse within the required
time period. Upon written demand by the Administrative Agent, with a copy of
such demand to such Issuing Bank and the Borrower, each Lender shall pay to the
Administrative Agent such Lender’s Ratable Share of such outstanding Advance
pursuant to Section 2.03(c). Each Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Promptly after receipt thereof, the Administrative
Agent shall transfer such funds to such Issuing Bank. Each Lender agrees to fund
its Ratable Share of an outstanding Advance on (i) the Business Day on which
demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time. If and to the extent that any Lender shall
not have so made the amount of such Advance available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of demand
by any such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of any such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute an
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Advance made by such Issuing Bank
shall be reduced by such amount on such Business Day.
24

--------------------------------------------------------------------------------



(e)                Letter of Credit Reports. Each Issuing Bank shall furnish (A)
to the Administrative Agent and each Lender (with a copy to the Borrower) on the
first Business Day of each month a written report summarizing Issuance and
expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank and (B) to the Administrative Agent and each Lender
(with a copy to the Borrower) on the first Business Day of each calendar quarter
a written report setting forth the average daily aggregate Available Amount
during the preceding calendar quarter of all Letters of Credit issued by such
Issuing Bank.
 
(f)                Failure to Make Advances. The failure of any Lender to make
the Advance to be made by it on the date specified in Section 2.03(d) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
 
(g)                Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to the Borrower for, and no Issuing Bank’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
 
(h)               Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
 
25

--------------------------------------------------------------------------------



SECTION 2.04.             Certain Fees.
 
(a)                Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”) on the average daily amount (whether used or unused) of such
Lender’s Revolving Credit Commitment from the Effective Date (in the case of
each Bank) and from the effective date specified in the Assignment and
Assumption or the Assumption Agreement, as applicable, pursuant to which it
became a Lender (in the case of each such Lender) until the earlier of the
Commitment Termination Date applicable to such Lender and the Termination Date
(or such later date on which the Advances made by such Lender have been paid in
full and the participations in Letters of Credit of such Lender have been
terminated, but payable on the outstanding principal amount of such Advances and
the aggregate Available Amount of outstanding Letters of Credit) at a rate per
annum equal to the Applicable Facility Fee Rate as in effect from time to time.
Accrued Facility Fees shall be paid on the last Business Day of each March,
June, September and December and on the Termination Date (or such later date on
which the Advances made by such Lender have been paid in full and the
participations in Letters of Credit of such Lender have been terminated, but
payable on the outstanding principal amount of such Advances and the aggregate
Available Amount of outstanding Letters of Credit); provided that, except as
provided in Section 2.18(a)(iii), no Defaulting Lender shall be entitled to
receive any facility fee in respect of its Revolving Credit Commitment for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such fee that otherwise would have been required to have
been paid to that Defaulting Lender), other than a facility fee, as described
above, on the aggregate principal amount of Advances funded by such Defaulting
Lender outstanding from time to time.
 
(b)               Letter of Credit Fees. (i) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commission on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurocurrency Rate Advances in effect from time to time.
Accrued Letter of Credit commissions shall be paid on the last Business Day of
each March, June, September and December and on the Termination Date (or such
later date on which the participations in Letters of Credit of such Lender have
been terminated).
 
(ii)               The Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee (i) with respect to each commercial Letter of Credit
issued by it, at the rate equal to 0.125% (or such lesser percentage as may be
agreed by such Issuing Bank), computed on the Available Amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit issued by it increasing the amount of
such Letter of Credit, at a rate separately agreed between the Borrower and the
applicable Issuing Bank, computed on the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, equal to 0.125% per annum (or such lesser percentage as may be
agreed by such Issuing Bank) payable on the Available Amount of each Letter of
Credit issued by it, payable quarterly in arrears on the last Business Day of
each March, June, September and December, and such other commissions, issuance
fees, transfer fees and other fees and charges in connection with the Issuance
or administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree.
 
(c)                Administrative Agent’s Fee. The Borrower acknowledges its
agreement to pay to the Administrative Agent, for the Administrative Agent’s own
account, an administrative agency fee at the times and in the amounts heretofore
agreed between the Borrower and the Administrative Agent.
 
26

--------------------------------------------------------------------------------



SECTION 2.05.             Reduction and Extensions of the Commitments.
 
(a)                Commitment Reductions. The Borrower shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Unused Commitments or the Unissued Letter of Credit Commitments,
provided that each partial reduction shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. Once reduced
or terminated, the Commitments may not be reinstated.
 
(b)               Commitment Extensions
 
(i)                 The Borrower may, by notice to the Administrative Agent
(which shall promptly notify the Lenders) not more than 60 days and not less
than 30 days prior to any two anniversaries of the Effective Date (each such
anniversary, an “Anniversary Date”), request that the Lenders extend the
Commitment Termination Date for an additional one-year period from the
Commitment Termination Date then in effect hereunder (the “Existing Commitment
Termination Date”).
 
(ii)               Each such Lender, acting in its sole discretion, shall, by
notice to the Borrower and the Administrative Agent given no later than the date
(herein, the “Consent Date”) that is 20 days after the date of the extension
request (or, if such date is not a Business Day, the next succeeding Business
Day), advise the Borrower and the Administrative Agent whether or not such
Lender agrees to such extension; provided that each Lender that determines not
to so extend the Commitment Termination Date (a “Non-Extending Lender”) shall
notify the Administrative Agent (which shall notify the other Lenders) of such
fact promptly after such determination (but in any event no later than the
Consent Date) and any Lender that does not so advise the Borrower on or before
the Consent Date shall be deemed to be a Non-Extending Lender. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree.
 
(iii)             The Administrative Agent shall notify the Borrower of each
Lender’s determination under this Section no later than the date 25 days after
the date of the extension request (or, if such date is not a Business Day, on
the next preceding Business Day).
 
(iv)             If and only if the total of the Commitments of the Lenders that
have agreed to extend their Commitment Termination Date (after giving effect to
any substitution of Lenders in accordance with Section 8.12) shall be more than
50% of the aggregate Revolving Credit Commitment in effect immediately prior to
the applicable Anniversary Date, then, effective as of such Anniversary Date,
the Commitment Termination Date of each extending Lender shall be extended
automatically, without any other action by any Person, to the date that is one
year after the Existing Commitment Termination Date, provided that on the
Consent Date, the representations and warranties in Section 4.01 are true and
correct as of such date and no Default or Event of Default shall have occurred
and be continuing. The Administrative Agent will promptly notify the Borrower
and the Lenders of each extension of the Commitment Termination Date pursuant to
this Section 2.05(b).
 
SECTION 2.06.             Repayment of Advances and Letter of Credit Drawings.
 
(a)                Advances. The Borrower hereby promises to pay to the
Administrative Agent for account of each Lender the entire outstanding principal
amount of such Lender’s Advances, and each Advance shall mature, on the earlier
of the Commitment Termination Date applicable to such Lender and the Termination
Date.
 
27

--------------------------------------------------------------------------------



(b)               Letter of Credit Drawings. The obligations of the Borrower
under this Agreement and any Letter of Credit Agreement and any other agreement
or instrument relating to or any Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):
 
(i)                 any lack of validity or enforceability of this Agreement,
any Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(ii)               any change in the time, manner or place of payment of, or in
any other term of, all or any of the obligations of the Borrower in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(iii)             the existence of any claim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;
 
(iv)             any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(v)               payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;
 
(vi)             any exchange, release or non-perfection of any collateral, or
any release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the obligations of the Borrower in respect of the
L/C Related Documents;
 
(vii)           waiver by any Issuing Bank of any requirement that exists for
such Issuing Bank’s protection and not the protection of the Borrower or any
waiver by such Issuing Bank which does not in fact materially prejudice the
Borrower;
 
(viii)         honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;
 
(ix)             any payment made by any Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or
 
(x)               any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
 
28

--------------------------------------------------------------------------------



SECTION 2.07.             Interest.
 
(a)                Ordinary Interest. The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Lender, from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(i)                 Base Rate Advances. If such Advance is a Base Rate Advance,
a rate per annum equal to the Base Rate in effect from time to time plus the
Applicable Margin for Base Rate Advances as in effect from time to time, payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the date such Base Rate Advance shall be Converted or paid in
full.
 
(ii)               Eurocurrency Rate Advances. If such Advance is a Eurocurrency
Rate Advance, a rate per annum for each Interest Period for such Advance equal
to the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Margin for Eurocurrency Rate Advances as in effect from time to time, payable on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on the day which occurs every three months after the
first day of such Interest Period, and on the date such Eurocurrency Rate
Advance shall be Continued, Converted or paid in full.
 
(b)               Default Interest. The Borrower shall pay interest on the
unpaid principal amount of each Advance that is not paid when due (whether at
stated maturity, by acceleration or otherwise), and on the unpaid amount of any
interest, fee or other amount payable hereunder that is not paid when due,
payable on demand, at a rate per annum during the period from the due date
thereof to the date on which such amount is paid in full equal to:
 
(i)                 in the case of any amount of principal of such Advance:
 
(x)     in the case of any Base Rate Advance, 2% plus the rate which would
otherwise be applicable to such Advance, and
 
(y)     in the case of any Eurocurrency Rate Advance denominated in Dollars, for
the balance of the then current Interest Period, 2% plus the rate which would
otherwise be applicable to such Advance for such Interest Period and thereafter,
2% plus the Base Rate as in effect from time to time and in the case of any
Eurocurrency Rate Advance denominated in a Committed Currency, 2% plus the rate
which would otherwise be applicable to such Advance, and
 
(ii)               in the case of all other amounts, 2% plus the Base Rate as in
effect from time to time.
 
SECTION 2.08.             Additional Interest on Eurocurrency Rate Advances. The
Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or the equivalent), additional interest on
the unpaid principal amount of each Eurocurrency Rate Advance of such Lender,
from the date of such Eurocurrency Rate Advance until such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurocurrency Rate for the then-current Interest
Period for such Eurocurrency Rate Advance from (ii) the rate obtained by
dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Eurocurrency Rate
Advance. Any Lender wishing to require payment of such additional interest shall
so notify the Borrower and the Administrative Agent and shall furnish to the
Borrower at least five Business Days prior to each date on which interest is
payable on the Eurocurrency Rate Advances of such Lender a certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error) setting forth the basis for such assertion and the amount to which such
Lender is then entitled under this Section (which shall be consistent with such
Lender’s good faith estimate of the level at which the related reserves are
being maintained by it).
 
29

--------------------------------------------------------------------------------



SECTION 2.09.             Interest Rate Determinations; Changes in Rating
Systems.
 
(a)                The Administrative Agent shall give prompt notice to the
Borrower and the Lenders of the applicable interest rate determined by the
Administrative Agent for the purpose of Section 2.07.
 
(b)               If Reuters Screen LIBOR01 is unavailable,
 
(i)                 the Administrative Agent shall forthwith notify the Borrower
and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances for such Interest Period,
 
(ii)               each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advance is denominated in Dollars, Convert into a Base Rate Advance and (B)
if such Eurocurrency Rate Advance is denominated in any Committed Currency, be
exchanged for Advances in a principal amount equal to the Equivalent in Dollars
and be Converted into a Base Rate Advance, and
 
(iii)             the obligation of the Lenders to make or Continue, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
 
(c)                If, with respect to any Eurocurrency Rate Advances, the
Majority Lenders notify the Administrative Agent that the Eurocurrency Rate for
any Interest Period for such Advances will not adequately reflect the cost to
such Majority Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances in a specified currency for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon
 
(i)                 each Eurocurrency Rate Advance in such specified currency
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars,
Convert into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be exchanged for Advances in a principal
amount equal to the Equivalent in Dollars and be Converted into a Base Rate
Advance, and
 
(ii)               the obligation of the Lenders to make or Continue, or to
Convert Advances into, Eurocurrency Rate Advances in the specified currency
shall be suspended until the Administrative Agent shall notify the Borrower and
such Lenders that the circumstances causing such suspension no longer exist.
 
(d)               If the Borrower shall fail to select the duration of any
Interest Period for any Eurocurrency Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, (A) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (B) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, be Continued with an
Interest Period of one month.
 
30

--------------------------------------------------------------------------------



(e)                Upon the occurrence and during the continuance of any Event
of Default and upon notice from the Administrative Agent to the Borrower at the
request of the Majority Lenders, (x) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be exchanged for Advances in a principal amount equal to
the Equivalent in Dollars and be Converted into a Base Rate Advance and (y) the
obligation of the Lenders to make or Continue, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
 
(f)                If the rating system of either Moody’s or Standard & Poor’s
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Administrative Agent
(on behalf of the Lenders) shall negotiate in good faith to amend the references
to specific ratings in this Agreement to reflect such changed rating system or
the non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).
 
SECTION 2.10.             Voluntary Conversion and Continuation of Advances.
 
(a)                Optional Conversion. The Borrower may on any Business Day,
upon notice given to the Administrative Agent not later than 3:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
or any portion of the outstanding Advances denominated in Dollars of one Type
comprising part of the same Borrowing into Advances of the other Type; provided
that (i) any Conversion of Base Rate Advances into Eurocurrency Rate Advances
shall be in an amount not less than the minimum amount specified in Section
2.02(b) and (ii) in the case of any such Conversion of a Eurocurrency Rate
Advance into a Base Rate Advance on a day other than the last day of an Interest
Period therefor, the Borrower shall reimburse the Lenders in respect thereof
pursuant to Section 8.04(c). Each such notice of a Conversion shall, within the
restrictions specified above, specify (x) the date of such Conversion, (y) the
Advances to be Converted, and (z) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower.
 
(b)               Continuations. The Borrower may, on any Business Day, upon
notice given to the Administrative Agent not later than 3:00 P.M. (New York City
time) on, in the case of Eurocurrency Rate Advances denominated in Dollars, the
third Business Day and, in the case of Eurocurrency Rate Advances denominated in
a Committed Currency, the fourth Business Day prior to the date of the proposed
Continuation and subject to the provisions of Sections 2.09 and 2.13, Continue
all or any portion of the outstanding Eurocurrency Rate Advances comprising part
of the same Borrowing for one or more Interest Periods; provided that (i)
Eurocurrency Rate Advances so Continued and having the same Interest Period
shall be in an amount not less than the minimum amount specified in Section
2.02(b) and (ii) in the case of any such Continuation on a day other than the
last day of an Interest Period therefor, the Borrower shall reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of a
Continuation shall, within the restrictions specified above, specify (x) the
date of such Continuation, (y) the Eurocurrency Rate Advances to be Continued
and (y) the duration of the initial Interest Period (or Interest Periods) for
the Eurocurrency Rate Advances subject to such Continuation. Each notice of
Continuation shall be irrevocable and binding on the Borrower.
 
31

--------------------------------------------------------------------------------



SECTION 2.11.             Prepayments of Advances.
 
(a)                The Borrower may, upon, (i) in the case of any prepayment of
a Eurocurrency Rate Advance denominated in Dollars, at least three Business
Days’ notice, (ii) in the case of any prepayment of a Eurocurrency Rate Advance
denominated in a Committed Currency, at least four Business Days’ notice and
(iii) in the case of any prepayment of a Base Rate Advance, same Business Day
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than the Borrowing Minimum or integral multiples of
the Borrowing Multiple in excess thereof, (y) after giving effect to any partial
prepayment, each Advance shall have an outstanding principal amount not less
than the Borrowing Minimum and (z) in the case of any such prepayment of a
Eurocurrency Rate Advance on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c).
 
(b)               Mandatory. (i) If the Administrative Agent notifies the
Borrower at least two Business Days prior to any interest payment date that, on
such interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies plus the aggregate Available Amount of all
Letters of Credit denominated in Committed Currencies then outstanding exceeds
105% of the aggregate Revolving Credit Commitments of the Lenders on such
interest payment date, the Borrower shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders as of such interest
payment date; provided that if the Borrower has Cash Collateralized Letters of
Credit in accordance with Section 2.20(a), the aggregate Available Amount of the
outstanding Letters of Credit shall be deemed to have been reduced by the amount
of such Cash Collateral. The Administrative Agent shall give prompt notice of
any prepayment required under this Section 2.11(b)(i) to the Borrower and the
Lenders.
 
(ii)               Each prepayment made pursuant to this Section 2.11(b) shall
be made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid.
 
SECTION 2.12.             Increased Costs.
 
(a)                If, due to either (i) the introduction of or any change
(other than any change by way of imposition or increase of reserve requirements
included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation, administration, implementation or application of (to the extent
any such introduction or change occurs after the date hereof) any law, rule,
treaty or regulation or (ii) the compliance with any guideline, rule, directive
or request of any central bank or other governmental authority (including any
supra-national body such as the European Union or the European Central Bank)
adopted or made after the date hereof (whether or not having the force of law),
there shall be any increase in the cost (other than on account of (x)
Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) to any Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Advances or
of agreeing to issue or of issuing or maintaining or participating in Letters of
Credit, the Borrower shall from time to time, within 30 days after delivery by
such Lender to the Borrower (with a copy to the Administrative Agent) of a
certificate as to the amount of (and specifying in reasonable detail the basis
for) such increased cost, pay (subject to Section 2.12(c)) to the Administrative
Agent for the account of such Lender the amount of the increased costs set forth
in such certificate (which certificate shall be conclusive and binding for all
purposes, absent manifest error); provided that, before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
32

--------------------------------------------------------------------------------



(b)               If any Lender determines that compliance with any law, rule,
treaty or regulation enacted or introduced after the date hereof or any
guideline, rule, directive or request of any central bank or other governmental
authority (including any supra-national body such as the European Union or the
European Central Bank) adopted or made after the date hereof (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of such type or the issuance or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, within 30 days after delivery by such Lender to the Borrower (with a copy
to the Administrative Agent) of a certificate as to (and specifying in
reasonable detail the basis for) the Additional Amounts (as hereinafter defined)
requested by such Lender, the Borrower shall pay (subject to Section 2.12(c)) to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, the amount specified in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error). For purposes hereof, the “Additional Amounts” that may be requested by
any Lender under this Section 2.12(b) means such amounts as such Lender shall
reasonably determine to be sufficient to compensate such Lender or any
corporation controlling such Lender for any costs that such Lender reasonably
determines are attributable to the maintenance by such Lender (or such
corporation) of capital or liquidity in respect of its commitments to lend or to
issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit (such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender (or such corporation) to a level below
that which such Lender (or such corporation) could have achieved but for the
enactment or introduction of such law or regulation or the adoption or making of
such guideline or request).
 
(c)                The Borrower shall not be obligated to pay any additional
amounts arising pursuant to clauses (a) and (b) of this Section 2.12 that are
attributable to the Excluded Period with respect to such additional amount;
provided, that if an applicable law, rule, regulation, guideline or request
shall be adopted or made on any date and shall be applicable to the period (a
“Retroactive Period”) prior to the date on which such law, rule, regulation,
guideline or request is adopted or made, the limitation on the Borrower’s
obligations to pay such additional amounts hereunder shall not apply to the
additional amounts payable in respect of such Retroactive Period.
 
(d)               For the avoidance of doubt, this Section 2.12 shall apply to
all requests, rules, guidelines or directives concerning capital adequacy issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented; provided
that any claim made by a Lender under this Section 2.12 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.
 
33

--------------------------------------------------------------------------------



SECTION 2.13.             Illegality. Notwithstanding any other provision of
this Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority (including any supra-national body such as the European Union or the
European Central Bank) asserts that it is unlawful, for such Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency
hereunder, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of the Lenders to
make or Continue, or to Convert Advances into, Eurocurrency Rate Advances
denominated in the affected currency shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist and (ii) the Borrower shall upon demand prepay
in full all Eurocurrency Rate Advances denominated in the affected currency of
all Lenders then outstanding, together with interest accrued thereon, unless the
Borrower, within five Business Days of notice from the Administrative Agent,
exchanges all Eurocurrency Rate Advances denominated in the affected currency of
all the Lenders then outstanding into Advances in a principal amount equal to
the Equivalent in an unaffected currency; provided that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
SECTION 2.14.             Payments and Computations.
 
(a)                The Borrower shall make each payment hereunder with respect
to principal of, interest on, and other amounts relating to, Advances
denominated in (i) Dollars, without set-off or counterclaim, not later than
12:00 P.M. or (ii) a Committed Currency, without set-off or counterclaim, not
later than 11:00 A.M., in each case (at the applicable Agent’s Account for such
currency) on the day when due in such currency to the Administrative Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, Facility Fees or Letter of
Credit commissions ratably (other than amounts payable pursuant to Section 2.08,
2.12, or 2.15 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
34

--------------------------------------------------------------------------------



(b)               All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of Facility Fees and Letter of
Credit commissions shall be made by the Administrative Agent, and all
computations of interest pursuant to Section 2.08 shall be made by a Lender, on
the basis of a year of 360 days (or, in each case of Advances denominated in
Committed Currencies where market practice differs, in accordance with such
market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, Facility Fees or Letter of Credit commissions are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(c)                Whenever any payment hereunder or under the Advances would be
due on a day other than a Business Day, such due date shall be extended to the
next succeeding Business Day, and any such extension of such due date shall in
such case be included in the computation of payment of interest, Facility Fee or
Letter of Credit commission, as the case may be; provided, however, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
 
(d)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate in the case of Advances denominated in
Dollars or (ii) the cost of funds incurred by the Administrative Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
 
SECTION 2.15.             Taxes.
 
(a)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(b)               Payment of Other Taxes by the Borrower. The Borrower shall
timely pay to the relevant governmental authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
35

--------------------------------------------------------------------------------



(c)                Indemnification by the Borrower. The Borrower shall indemnify
each Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)               Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e)                Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower to a governmental authority pursuant to this
Section 2.15, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such governmental authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(f)                Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.15(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
 
(ii)               Without limiting the generality of the foregoing,
 
(A)              any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
36

--------------------------------------------------------------------------------



(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 
(i)                 in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(ii)               executed originals of IRS Form W-8ECI;
 
(iii)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or
 
(iv)             to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
 
(A)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(B)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
37

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.15
(including by the payment of additional amounts pursuant to this Section 2.15),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event that such indemnified party is
required to repay such refund to such governmental authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h)               Survival. The obligations of each party hereto under this
Section 2.15 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
 
SECTION 2.16.             Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Advances
made by it in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them, provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to the Borrower (as to which the provisions
of this paragraph shall apply). The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
 
38

--------------------------------------------------------------------------------



SECTION 2.17.             Increase in the Aggregate Revolving Credit
Commitments.
 
(a)                The Borrower may, at any time but in any event not more than
one time a year, by notice to the Administrative Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $25,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the Termination Date
(the “Increase Date”) as specified in the related notice to the Administrative
Agent; provided, however that (i) in no event shall the aggregate amount of the
Revolving Credit Commitments at any time exceed $2,750,000,000 and (ii) on the
related Increase Date, the applicable conditions set forth in Article III shall
be satisfied. The Borrower may simultaneously (x) request one or more of the
Lenders to increase the amount of its Revolving Credit Commitment and/or (y)
arrange for one or more banks or financial institutions not a party hereto to
become parties to and Lenders under this Agreement, pursuant to the terms and
conditions set forth below.
 
(b)               The Administrative Agent shall promptly notify such of the
Lenders and one or more Eligible Assignees as are identified by the Borrower to
receive the invitation to participate in the requested Commitment Increase of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which such Lenders or Eligible Assignees
(each such Eligible Assignee and each Eligible Assignee that agrees to an
extension of its Commitment Termination Date in accordance with Section 2.05(b),
an “Assuming Lender”) wishing to participate in the Commitment Increase must
commit to increase the amount of their respective Revolving Credit Commitments
or to establish their respective Revolving Credit Commitments, as the case may
be (the “Commitment Date”); provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
more. Each Lender that is willing to participate in such requested Commitment
Increase (each an “Increasing Lender”) shall, in its sole discretion, give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Revolving Credit Commitment.
The requested Commitment Increase shall be allocated among the Lenders willing
to participate therein and the Assuming Lenders in such amounts as are specified
by the Borrower and approved by each Issuing Bank.
 
(c)                On each Increase Date, each Assuming Lender shall become a
Lender party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
 
(i)                 (A) certified copies of resolutions of the Board of
Directors of the Borrower or the executive committee of such Board approving the
Commitment Increase and the corresponding modifications to this Agreement and
(B) if reasonably requested by the Administrative Agent, an opinion of counsel
for the Borrower (which may be in-house counsel);
 
39

--------------------------------------------------------------------------------



(ii)               an assumption agreement from each Assuming Lender, if any, in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Eligible Assignee, the Administrative Agent and the Borrower; and
 
(iii)             confirmation from each Increasing Lender of the increase in
the amount of its Revolving Credit Commitment in a writing reasonably
satisfactory to the Borrower and the Administrative Agent.
 
On each Increase Date, upon fulfillment of the conditions set forth in Section
2.17(a) and in the immediately preceding sentence of this Section 2.17(c), the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 P.M. (New York City
time), by transmission by facsimile or electronic communication, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase at par such of the Advances of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Advances in accordance with its pro rata share.
 
SECTION 2.18.             Defaulting Lenders.
 
(a)                Defaulting Lender Adjustments. Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender, to the extent permitted by applicable law:
 
(i)                 Waivers and Amendments. The Revolving Credit Commitment and
Advances of such Defaulting Lender shall not be included in determining whether
the Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
8.01); provided, that this clause (i) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender affected thereby.
 
(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 8.05 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.20; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.20; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 2.18(b)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
40

--------------------------------------------------------------------------------



(iii)             Certain Fees. (A) Each Defaulting Lender shall be entitled to
receive a Facility Fee for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Advances funded by it, and (2) its Ratable Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.20.
 
(B)              Each Defaulting Lender shall be entitled to receive Letter of
Credit commissions for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Ratable Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.20.
 
(C)              With respect to any Facility Fee or Letter of Credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee or commission otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank the amount of any such commission otherwise payable
to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee or commission.
 
(iv)             Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Ratable Shares (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 8.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)               Cash Collateral. If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.
 
41

--------------------------------------------------------------------------------



(b)               Defaulting Lender Cure. If the Borrower, the Administrative
Agent and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit to be held
pro rata by the Lenders in accordance with the Revolving Credit Commitments
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
 
(c)                New Letters of Credit. So long as any Lender is a Defaulting
Lender no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
 
SECTION 2.19.             Evidence of Debt.
 
(a)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder in respect of Advances. The Borrower agrees that
upon notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.
 
(b)               b) The Register maintained by the Administrative Agent
pursuant to Section 8.07(c) shall include a control account, and a subsidiary
account for each Lender, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assumption
Agreement and each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.
 
(c)                Entries made in good faith by the Administrative Agent in the
Register pursuant to clause (b) above, and by each Lender in its account or
accounts pursuant to clause (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error (and in the case of any inconsistency between the Register and the
accounts maintained by any Lender or the Administrative Agent, the Register
shall govern); provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
 
42

--------------------------------------------------------------------------------



SECTION 2.20.             Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to any reallocation pursuant to Section 2.18(a) and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
 
(a)                Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks (in their capacity as
such), and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
 
(b)               Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.20 or
Section 2.18 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
 
(c)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.20 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) the determination by the Administrative Agent and
each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.18 the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.
 
43

--------------------------------------------------------------------------------



ARTICLE III


CONDITIONS OF LENDING
 
SECTION 3.01.             Conditions Precedent to Effective Date. The Lenders’
Commitments shall not become effective hereunder unless all of the following
conditions precedent have been satisfied (or waived in accordance with Section
8.01) on or prior to the Acquisition End Date:
 
(a)                The Administrative Agent shall have received (i) a
counterpart of this Agreement signed on behalf of each party hereto or (ii)
written evidence (which may include electronic transmission of a signed
signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement, together with a Note executed by the Borrower
with respect to each Lender that has requested the same pursuant to Section 2.19
at least 5 Business Days prior to the Effective Date.
 
(b)               The Administrative Agent shall have received certified copies
of the resolutions of the Board of Directors of the Borrower approving, and
authorizing the execution, delivery and performance of, this Agreement, the
Notes and of all documents evidencing other necessary corporate actions and
governmental approvals, if any, with respect to this Agreement and the Notes.
 
(c)                The Administrative Agent shall have received a certificate of
the Secretary or an Assistant Secretary of the Borrower certifying the
Borrower’s certificate of incorporation and by-laws and certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Agreement and the Notes.
 
(d)               The Administrative Agent shall have received a certificate
from the Secretary of State of New Jersey dated as of a date reasonably close to
the date of such effectiveness as to the good standing of and charter documents
filed by the Borrower.
 
(e)                The Administrative Agent shall have received a favorable
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, as special counsel to the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent.
 
(f)                The Administrative Agent shall have received at least three
Business Days prior to the Effective Date all documentation and other
information regarding the Borrower required by bank regulatory authorities under
applicable “know-your-customer” and Anti-Money Laundering Laws to the extent
reasonably requested at least 10 Business Days prior to the Effective Date.
 
(g)                All costs, fees, expenses (including, without limitation,
legal fees and expenses) to the extent invoiced at least two Business Days prior
to the Effective Date and the fees contemplated by the Fee Letter payable to the
Arrangers, the Administrative Agent or the Lenders shall have been paid on or
prior to the Effective Date, in each case, to the extent required by the Fee
Letter or this Agreement to be paid on or prior to the Effective Date.
 
(h)               The Acquisition shall have been (or, substantially
contemporaneously with the Effective Date, shall be) consummated pursuant to the
Acquisition Agreement without giving effect to any modifications, consents,
amendments or waivers thereto agreed to by the Borrower or Merger Sub that in
each case are materially adverse to the interests of the Lenders or the
Administrative Agent, unless the Administrative Agent shall have provided
written consent thereto (it being understood that any change in the purchase
consideration of less than 10% in respect of the Acquisition will be deemed not
to be materially adverse to the Lenders and the Administrative Agent).
 
44

--------------------------------------------------------------------------------



(i)                 Except (i) as disclosed in any Specified Company SEC
Document; provided that (x) any information contained in any part of any
Specified Company SEC Document shall only be deemed to be an exception for the
purposes hereof if the relevance of such item as an exception is reasonably
apparent on its face and (y) in no event shall any risk factor disclosure under
the heading “Risk Factors” or disclosure set forth in any “forward looking
statements” disclaimer or other general statements to the extent they are
predictive or forward looking in nature that are included in any part of any
Specified Company SEC Document be deemed to be an exception to, or, as
applicable, disclosure for purposes of, this paragraph or (ii) as set forth in
the Target Disclosure Letter, since December 31, 2016, there has not been any
effect, change, condition, fact, development, occurrence or event that has had,
or would reasonably be expected to have, individually or in the aggregate, a
Target Material Adverse Effect.
 
(j)                 The Administrative Agent shall have received, to the extent
required by it, (i) audited financial statements of each of the Borrower and the
Acquired Business for each of their respective three most recent fiscal years
ended at least 60 days prior to the Effective Date; (ii) unaudited financial
statements of each of the Borrower and the Acquired Business for any quarterly
(other than the fourth fiscal quarter) interim period or periods ended after the
date of their respective most recently audited financial statements (and
corresponding periods of any prior year), and more than 40 calendar days prior
to the Effective Date and (iii) customary pro forma financial statements, in
each case meeting the requirements of Regulations S-X under the Securities Act
but in each case only to the extent the Borrower will be required to file such
financial statements pursuant to Item 9.01(a) of Form 8-K and Rule 3-05 and
Article 11, as applicable, of Regulation S-X. It is understood and agreed that
the Borrower’s or the Acquired Business’s public filing with the SEC of any
required audited financial statements on Form 10-K or required unaudited
financial statements on Form 10-Q, in each case, will satisfy the requirements
under clauses (i) or (ii) as applicable, of this clause (j). It is understood
and agreed that the financial statements referred to in clause (i) related to
each such fiscal year ended prior to April 23, 2017, have been received.
 
(k)               The Administrative Agent shall have received (in each case
dated as of the Effective Date) (i) an officer’s certificate from the Borrower
that the condition precedent contained in Sections 3.01(h) and 3.01(l) has been
satisfied as of the Effective Date, and (ii) a Solvency Certificate from the
chief financial officer of the Borrower substantially in the form of Exhibit D
hereto.
 
(l)                 Substantially contemporaneously with the Effective Date, all
amounts accrued and outstanding under the Existing Credit Agreements shall have
been paid in full and the commitments thereunder shall have been terminated.
 
SECTION 3.02.             Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Consent Date. The obligation of each Lender to make an
Advance (other than (i) any Target Refinancing Loan made on the Effective Date
pursuant to Section 3.03 and (ii) an Advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(d)) on the occasion of each Borrowing (including
the initial Borrowing), and the obligation of each Issuing Bank to issue a
Letter of Credit (other than an amendment decreasing the Available Amount of
such Letter of Credit), each Commitment Increase and each extension of the
Commitments under Section 2.05, shall be subject to all of the following
conditions being satisfied (or waived in accordance with Section 8.01):
 
(a)                The Effective Date shall have occurred.
 
45

--------------------------------------------------------------------------------



(b)               The representations and warranties contained in Section 4.01
(except for, in the case of any Borrowing or Issuance after the Effective Date,
the representations and warranties set forth in Section 4.01(e)(iii) and Section
4.01(f)(i)) shall be true and correct in all material respects (except to the
extent such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of (x) the
Effective Date and (y) each applicable date of such Borrowing, such Issuance,
such Increase Date or such Consent Date before and after giving effect thereto
and to the application of the proceeds therefrom, as though made on and as of
each such applicable date.
 
(c)                On and as of (x) the Effective Date and (y) each applicable
date of such Borrowing, such Issuance, such Increase Date or such Consent Date
before and after giving effect thereto and to the application of the proceeds
therefrom, no event shall have occurred and be continuing, or would result from
such Borrowing, such Issuance, such Commitment Increase or such Commitment
extension or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default.
 
(d)               The Administrative Agent shall have received an officer’s
certificate from the Borrower, dated as of the Effective Date, certifying that
the conditions precedent contained in Sections 3.02(b) and (c) have been
satisfied as of the Effective Date.
 
SECTION 3.03.             Conditions Precedent to Target Refinancing Loans. The
obligation of each Lender to make an Advance of any Target Refinancing Loan on
the Effective Date shall be subject to all of the following conditions being
satisfied (or waived in accordance with Section 8.01):
 
(a)                The Effective Date shall have occurred.
 
(b)               At the time of and upon giving effect to the Borrowing of
Target Refinancing Loans on the Effective Date, (i) the Acquisition
Representations and the Specified Representations shall be true and correct, in
all material respects (except to the extent already qualified by materiality or
material adverse effect) and (ii) there shall not exist any Default or Event of
Default, in each case, pursuant to Sections 6.01(a), 6.01(c) (to the extent
arising from a breach of Section 5.01(a)(i), 5.01(h), 5.02(a), or 5.02(b)),
6.01(d) (solely with respect to any Debt of the Borrower or any of its
Subsidiaries which is outstanding in a principal amount in excess of
$250,000,000 in the aggregate) or 6.01(e)
 
(c)                The Administrative Agent shall have received a Notice of
Borrowing in accordance with Section 2.02(a).
 
SECTION 3.04.             Determinations under Article III. For the purposes of
determining whether the conditions precedent specified in this Article III have
been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consented to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received notice from such Lender
prior to the Effective Date (or other applicable date) specifying its objection
thereto.
 
46

--------------------------------------------------------------------------------



ARTICLE IV


REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.             Representations and Warranties of the Borrower. The
Borrower represents and warrants as of the Effective Date, and thereafter as of
each applicable date (and to the extent) specified in Section 3.02(b), as
follows:
 
(a)                The Borrower (i) is a corporation duly organized and validly
existing under the laws of the State of New Jersey and (ii) is duly qualified
and in good standing under the laws of New Jersey and each of the respective
states in which its principal operating facilities are located, except, with
respect to this clause (ii) only, in states where the failure to be so qualified
or in good standing would not reasonably be expected to result in a Material
Adverse Effect.
 
(b)               The execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents are (i) within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and (ii) do not contravene (x) the Borrower’s charter or by-laws or (y) except
to the extent such contravention would not (individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect, law or any material
contractual restriction binding on the Borrower or, to the knowledge of the
Borrower, any other contractual restriction binding on the Borrower.
 
(c)                No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the other Loan Documents.
 
(d)               This Agreement and the Notes (when delivered hereunder) have
been duly executed and delivered and constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
(e)                (i) The consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as at September 30, 2016, and the related statements
of income and cash flows of the Borrower and its Consolidated Subsidiaries for
the fiscal year then ended, copies of which have been furnished to the
Administrative Agent, fairly present the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as at such date and the consolidated
results of the operations of the Borrower and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in accordance with GAAP consistently
applied.
 
(ii)               The unaudited consolidated balance sheets of the Borrower and
its Consolidated Subsidiaries as of March 31, 2017, and the related unaudited
consolidated statements of income and cash flows for the six months then ended
and set forth in the Borrower’s Report on Form 10-Q for the quarter ended March
31, 2017, copies of which have been furnished to the Administrative Agent,
fairly present, in conformity which GAAP applied on a basis consistent with the
financial statements referred to in clause (i) of this paragraph (e), the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such six-month period (subject to normal year-end adjustments)
 
(iii)             Since September 30, 2016, there has been no material adverse
change in the business, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken as a whole, as shown on
the consolidated balance sheet as of such date and the related consolidated
statement of net income for the fiscal year then ended.
 
47

--------------------------------------------------------------------------------



(f)                There is no pending (or, to the Borrower’s knowledge,
threatened) action or proceeding against the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator, in which there is likely to
be an adverse decision that (i) would have a material adverse effect on the
business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries, taken as a whole, except as disclosed in filings
made by the Borrower with the SEC on or before the date that is five days prior
to the date hereof, or (ii) purports to affect the legality, validity, binding
effect or enforceability of this Agreement or any Note.
 
(g)                No proceeds of any Advance will be used directly or
indirectly for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System).
 
(h)               The Borrower and its Subsidiaries have filed (or have obtained
extensions of the time by which they are required to file) all United States
Federal income tax returns and all other material tax returns required to be
filed by them and have paid all taxes shown due on the returns so filed as well
as all other material taxes, assessments and governmental charges which have
become due, except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided and except for filings or
payments the failure of which to make would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
 
(i)                 Each Plan, and, to the knowledge of the Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. Without
limiting the foregoing, neither the Borrower nor any of its Subsidiaries has
incurred any liability, other than premiums payable in the ordinary course of
business, to the PBGC established under ERISA in connection with any Plan or
Multiemployer Plan, that would (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.
 
(j)                 The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
(k)               No statement, information, report, representation, or warranty
made by the Borrower in this Agreement or furnished to the Administrative Agent
or any Lender by or on behalf of the Borrower in connection with this Agreement
or contained in any filing made by the Borrower with the SEC (taken as a whole
with all other information, including amendments and supplements then filed with
the SEC) contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(l)                 The Borrower and its Subsidiaries are, as of the Effective
Date, after giving effect to the Acquisition and the making of any Advances on
such date (including in respect of all Target Refinancing Loans) and application
of the proceeds thereof, on a consolidated basis, Solvent.
 
(m)             As of the Effective Date, each of the Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any real estate asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
real estate asset or the operations of the Borrower or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
48

--------------------------------------------------------------------------------



(n)               (i) The Borrower has implemented and maintains in effect
policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective officers, employees and agents
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
Laws, and the Borrower, its Subsidiaries and their respective officers and to
the knowledge of the Borrower its directors, employees and agents, are in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions Laws in all material respects. None of (a) the Borrower, any
Subsidiary or any of their respective officers, or, to the knowledge of the
Borrower or such Subsidiary, their respective directors or employees or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.
 
(ii)               No part of the proceeds of any Borrowing or Letter of Credit
will be used, directly or indirectly, (x) for the purpose of financing any
activities or business of or with any Person that at such time is the subject of
any Sanctions, with or in any country or territory to the extent that such
country or territory is the subject of any Sanctions, or in any other manner
that reasonably would be expected to result in the Borrower or any Lender being
in breach of any Sanctions Laws, (y) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law, or (z) in any way that would violate the Patriot Act
or any Anti-Money Laundering Laws.
 
ARTICLE V


COVENANTS OF THE BORROWER
 
SECTION 5.01.             Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower covenants and agrees that, unless the
Majority Lenders shall otherwise consent in writing:
 
(a)                Corporate Existence, Compliance with Laws, Etc. The Borrower
will maintain its corporate existence and comply, and cause each Subsidiary to
comply, with all applicable laws, statutes, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and applicable
Environmental Laws, except for any non-compliance which would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. The Borrower will maintain in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions Laws.
 
(b)               Taxes, Charges, Etc. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non-payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.
 
49

--------------------------------------------------------------------------------



(c)                Performance of Material Obligations. The Borrower will, and
will cause each of its Subsidiaries to, perform and observe each contractual,
legal and other obligation binding upon the Borrower or such Subsidiary, as the
case may be, except where the failure to do so would not (either individually or
in the aggregate) reasonably be expected to have a Material Adverse Effect.
 
(d)               Books and Records; Inspection. The Borrower will, and will
cause each of its Subsidiaries to, keep adequate records and books of account,
in which complete entries will be made in accordance with GAAP and to permit
representatives of any Lender or the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be).
 
(e)                Property. The Borrower will maintain, preserve and keep its
own and will cause its Subsidiaries to keep their principal plants and
properties and every part thereof in good repair, working order and condition
and from time to time make all needful and proper repairs, renewals,
replacements, additions, betterments and improvements thereto so that at all
times the efficiency thereof shall be fully preserved and maintained, except in
each case when the failure to do so would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
 
(f)                Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance with financially sound and reputable
insurance companies, and with respect to property and risks of a character
usually maintained by corporations engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such corporations.
 
(g)                Reporting Requirements. The Borrower will furnish to the
Administrative Agent (who shall furnish to the Lenders):
 
(i)                 as soon as available and in any event within 50 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such quarter and consolidated statements of income and cash
flows of the Borrower and its Consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Borrower;
 
(ii)               as soon as available and in any event within 100 days after
the end of each fiscal year of the Borrower, a copy of the annual report for
such year for the Borrower and its Consolidated Subsidiaries, containing
consolidated financial statements for such year certified in a manner acceptable
to the SEC by Ernst & Young, L.L.P. or other independent public accountants
acceptable to the Majority Lenders including a report and opinion of such
accountants prepared in accordance with the standards of the Public Company
Accounting Oversight Board and not subject to any going concern or like
qualification or exception or any qualification or exception as to the scope of
such audit;
 
(iii)             as soon as possible and in any event within five days after
the occurrence of each Default and each Event of Default continuing on the date
of such statement, a statement of the chief financial officer of the Borrower
setting forth details of such Default or Event of Default and the action which
the Borrower has taken and proposes to take with respect thereto;
 
50

--------------------------------------------------------------------------------



(iv)             promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to its security holders generally, and copies
of all reports and registration statements which the Borrower or any Subsidiary
of the Borrower files with the SEC or any national securities exchange;
 
(v)               such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request; and
 
(vi)             together with the financial statements delivered pursuant to
clauses (i) and (ii) above, a certificate of the Chief Financial Officer,
Treasurer or Assistant Treasurer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth calculations
demonstrating compliance with the covenant set forth in Section 5.02(e).
 
Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(g) shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the SEC’s website at www.sec.gov; provided that it shall deliver
paper copies of the reports and financial statements referred to in paragraphs
(i), (ii) and (iv) of this Section 5.01(g) to the Administrative Agent or any
Lender who requests it to deliver such paper copies until written notice to
cease delivering paper copies is given by the Administrative Agent; and
provided further that in every instance it shall provide paper copies of the
certificate required by subsection (vi) to the Administrative Agent until such
time as the Administrative Agent shall provide it written notice otherwise
 
(h)               Use of Proceeds. The Borrower will use the proceeds of the
Advances and Letters of Credit hereunder for general corporate purposes (in
compliance with all applicable legal and regulatory requirements, including
those described in Section 4.01(n)(ii)); provided that the proceeds of any
Target Refinancing Loans shall be used solely to redeem, repurchase, or defease
the Target’s existing 1.375% Notes due 2018 (including payment of any interest,
fees, premium and other expenses arising in connection therewith); and provided,
further that, in each case, neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any such proceeds.
 
SECTION 5.02.             Negative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower covenants and agrees that, without the
written consent of the Majority Lenders:
 
(a)                Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, at any time create, assume or suffer to exist any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, other than:
 
(i)                 Liens existing on assets of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event;
 
51

--------------------------------------------------------------------------------



(ii)               Liens on assets securing Debt of the Borrower or any
Subsidiary of the Borrower incurred or assumed for the purpose of financing all
or any part of the cost of acquiring, constructing or improving such assets,
provided that such Lien attaches to such assets concurrently with or within 180
days after the acquisition thereof or completion of construction or improvements
thereof, as applicable;
 
(iii)             Liens on assets of any Person existing at the time such Person
is merged or consolidated with or into the Borrower or a Subsidiary of the
Borrower and not created in contemplation of such event;
 
(iv)             Liens existing on assets prior to the acquisition thereof by
the Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;
 
(v)               Liens in connection with the issuance of tax-exempt industrial
development bonds;
 
(vi)             Liens on deposits, cash or cash equivalents, if any, in favor
of the Issuing Banks to cash collateralize or otherwise secure the obligations
of a Defaulting Lender to fund risk participations hereunder;
 
(vii)           Liens securing Capital Lease Obligations;
 
(viii)         Liens arising in connection with any Permitted Securitization and
any amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Borrower or any Subsidiary, as
applicable, subject to the Permitted Securitization and any assets related
thereto, as applicable;
 
(ix)             Liens arising out of the refinancing, extension, renewal or
refunding of any Debt of the Borrower or any Subsidiary of the Borrower secured
by any Lien permitted by any of the foregoing clauses of this Section 5.02(a),
provided that such Debt is not increased (except by fees, interest, expenses and
other charges in connection with or arising out of such refinancing, extension,
renewal or refunding) and is not secured by any additional assets;
 
(x)               Liens on property of a member of Borrower or any Subsidiary of
the Borrower in favor of the United States or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute; and
 
(xi)             additional Liens; provided that the aggregate principal amount
of Debt secured thereby shall not exceed $100,000,000 in the aggregate at any
one time outstanding.
 
(b)               Mergers, Etc. The Borrower will not merge or consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries (taken as a whole) to any Person, except that the Borrower may
merge or consolidate with or into any other Person so long as (i) immediately
after giving effect to such transaction, no Default or Event of Default would
exist and (ii) (x) the Borrower is the surviving corporation or (y) the
surviving Person (1) is a corporation organized and validly existing under the
laws of the United States of America or any State thereof or the District of
Columbia, (2) has long-term senior unsecured, unguaranteed debt securities rated
no lower than the lower of (A) Baa3 by Moody’s or BBB- by Standard & Poor’s or
(B) the rating assigned by Moody’s and Standard & Poor’s to the Rated Securities
immediately prior to such transaction, (3) expressly assumes all of the
Borrower’s obligations under this Agreement and (4) provides such information
required by regulatory authorities under applicable “know your customer” and
Anti-Money Laundering Laws, as is reasonably requested in writing by the
Administrative Agent and such other approvals, opinions or documents consistent
with the requirements in Section 3.01 hereof as the Administrative Agent (in
consultation with the Lenders) may reasonably request.
52

--------------------------------------------------------------------------------



(c)                Transactions with Affiliates. Except as expressly permitted
by this Agreement, the Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, make any investment in an Affiliate,
transfer, sell, lease, assign or otherwise dispose of any property to an
Affiliate, merge into or consolidate with or purchase or acquire property from
an Affiliate or enter into any other transaction directly or indirectly with or
for the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that:
 
(i)                 any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Subsidiaries and receive
reasonable compensation for his or her services in such capacity;
 
(ii)               the Borrower and its Subsidiaries may enter into transactions
with Affiliates if the monetary or business consideration arising therefrom
would be substantially as advantageous to the Borrower and its Subsidiaries as
the monetary or business consideration that would obtain in a comparable
transaction with a Person not an Affiliate; and
 
(iii)             the foregoing provisions of this Section 5.02(c) shall not
prohibit (x) the Borrower or any Subsidiary from declaring or paying any lawful
dividend or other payment ratably in respect to all of its capital stock of the
relevant class or (y) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliates.
 
(d)               Change in Nature of Business. The Borrower will not make any
material change in the nature of the business of the Borrower and its
Subsidiaries taken as a whole as carried on at the date hereof.
 
(e)                Financial Covenants. The Borrower will not permit (i) the
Interest Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than 4.00:1.00 or (ii) the Leverage Ratio as of the last day of any
fiscal quarter of the Borrower following the Effective Date to be greater than
(1) 6.00:1.00 from the Effective Date until and including the first fiscal
quarter ended after the Effective Date, (2) 5.75:1.00 for the subsequent four
fiscal quarters thereafter, (3) 5.25:1.00 for the subsequent four fiscal
quarters thereafter, (4) 4.50:1.00 for the subsequent four fiscal quarters
thereafter, (5) 4.00:1.00 for the subsequent four fiscal quarters thereafter and
(6) 3.75:1.00 thereafter.
 
(f)                Subsidiary Indebtedness. The Borrower will not permit any of
its Subsidiaries (unless such Subsidiary has guaranteed the Obligations pursuant
to a guarantee which is reasonably satisfactory to the Administrative Agent) to
create, incur, assume or permit to exist any Debt, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for the following:
 
(i)                 Debt of any Subsidiary of the Borrower existing on the date
hereof and listed on Schedule II and extensions, renewals and replacements of
any such Debt; provided that such extending, renewal or replacement Debt
(i) shall not be Debt of an obligor that was not an obligor with respect to the
Debt being extended, renewed or replaced, (ii) shall not be in a principal
amount that exceeds the principal amount of the Debt being extended, renewed or
replaced (plus any accrued but unpaid interest and redemption premium payable by
the terms of such Debt thereon and reasonable refinancing or renewal fees, costs
and expenses), (iii) shall not have an earlier maturity date or shorter weighted
average life than the Debt being extended, renewed or replaced and (iv) shall be
subordinated to the Debt incurred hereunder on terms (if any) at least as
favorable to the Lenders as the Debt being extended, renewed or replaced;
 
53

--------------------------------------------------------------------------------



(ii)               guarantees by any Subsidiary of the Borrower of Debt of other
Subsidiaries of the Borrower otherwise permitted under this Section 5.02(f);
 
(iii)             Debt owed by Subsidiaries of the Borrower to the Borrower or
any of its Subsidiaries;
 
(iv)             Debt of any Receivables Subsidiary in connection with any
Permitted Securitization;
 
(v)               Debt of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed by any Subsidiary of
the Borrower in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof; provided that such
Debt is incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement;
 
(vi)             Debt of any Subsidiary of the Borrower in respect of letters of
credit issued on behalf of such Subsidiary in the ordinary course of business;
 
(vii)           Debt owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
 
(viii)         Debt arising from agreements of any Subsidiary of the Borrower
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
acquisition or the disposition of any business, assets or a Subsidiary of the
Borrower not prohibited by this Agreement;
 
(ix)             Debt consisting of the financing of insurance premiums in the
ordinary course of business;
 
(x)               Acquired Debt of Subsidiaries, so long as such Debt is not
guaranteed by, or otherwise of recourse to, the Borrower;
 
(xi)             Debt arising from the honoring by a bank or financial
institution of a check or similar instrument drawn against insufficient funds in
the ordinary course of business, so long as such Debt is repaid within five
Business Days;
 
(xii)           Debt of any Subsidiary in respect of performance bonds, bid
bonds, appeal bonds, surety bonds, performance and completion guarantees and
similar obligations (other than in respect of other Debt for borrowed money), in
each case provided in the ordinary course of business;
 
54

--------------------------------------------------------------------------------



(xiii)         Debt of a Subsidiary in respect of non-speculative Swap
Agreements relating to the business or operations of such Subsidiary;
 
(xiv)         any Debt arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transaction in the ordinary course of business; provided that the amount of such
Debt doesn’t exceed the principal amount of the securities sold;
 
(xv)           Debt under local lines of credit and working capital facilities
of Subsidiaries organized under the laws of jurisdictions other than the United
States, any State thereof or the District of Columbia in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; and
 
(xvi)         other Debt of the Subsidiaries in an aggregate principal amount
not exceeding an amount equal to 10% of Consolidated Net Tangible Assets at any
time outstanding.
 
ARTICLE VI


EVENTS OF DEFAULT
 
SECTION 6.01.             Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
 
(a)                The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance or any fee or other amount payable hereunder or under
the other Loan Documents when due and such failure remains unremedied for three
Business Days; or
 
(b)               Any representation or warranty made by the Borrower herein or
by the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or
 
(c)                (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(g)(iii) (solely with respect to
the occurrence of an Event of Default), 5.01(i) or 5.02; (ii) the Borrower shall
fail to perform or observe any term, covenant or agreement contained in Section
5.01(g)(iii) (solely with respect to the occurrence of a Default) and such
failure remains unremedied for five days after the Borrower has knowledge
thereof, or (iii) the Borrower shall fail to perform or observe any other term
or covenant of this Agreement on its part to be performed or observed, and such
failure remains unremedied for 30 days after notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
 
(d)               The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any other Debt of the Borrower or such
Subsidiary which is outstanding in a principal amount of at least $200,000,000
in the aggregate when the same becomes due and payable (whether at scheduled
maturity, by required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt or, in the case of Debt of
the Borrower or any of its Subsidiaries which is outstanding in a principal
amount of at least $200,000,000 in the aggregate, to permit the holders (or the
agent or other representative of such holders) to accelerate the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
55

--------------------------------------------------------------------------------



(e)                The Borrower or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against the Borrower
or any of its Subsidiaries, such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
(f)                Any judgment or order for the payment of money in excess of
$200,000,000 shall be rendered against the Borrower or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and such proceedings shall not have been stayed or
(ii) there shall be any period of 30 consecutive days during which such judgment
or order shall remain unpaid and a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(g)                A Change in Control shall occur; or
 
(h)               The Borrower shall incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) that would
(either individually or in the aggregate) materially adversely affect the
business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries (taken as a whole);
 
(i)                 (i) At any time after its execution and delivery, any
material provision of this Agreement or any other Loan Document ceases to be in
full force and effect against the Borrower (other than as expressly permitted
hereunder or by reason of the satisfaction in full of the obligations hereunder
in accordance with the terms hereof) or shall be declared null and void or (ii)
the Borrower shall contest the validity or enforceability of any Loan Document
in writing or deny in writing that it has any further liability under any Loan
Document to which it is a party;
 
Then, and in any such event (in each case subject to the provisions of Section
6.03), the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(d)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(d))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
 
56

--------------------------------------------------------------------------------



SECTION 6.02.             Actions in Respect of the Letters of Credit upon Event
of Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may with the consent, or shall at the request, of the
Majority Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, (a) pay to the Administrative
Agent on behalf of the Lenders in same day funds at the Administrative Agent’s
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding (but only to the extent such Available Amount has not already been
Cash Collateralized) or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Majority Lenders and
not more disadvantageous to the Borrower than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Federal Bankruptcy Code, an amount equal to
the aggregate amount available to be drawn under all outstanding Letters of
Credit shall be immediately due and payable to the Administrative Agent for the
account of the Lenders without notice to or demand upon the Borrower, which are
expressly waived by the Borrower, to be held in the L/C Cash Deposit Account. If
at any time an Event of Default is continuing the Administrative Agent
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or claim of any Person other than the Administrative Agent and the
Lenders or that the total amount of such funds is less than the aggregate amount
available to be drawn under all Letters of Credit, the Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Deposit Account, an
amount equal to the excess of (a) such aggregate amount available to be drawn
over (b) the total amount of funds, if any, then held in the L/C Cash Deposit
Account that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit, to the extent
funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the other
Loan Documents shall have been paid in full, the balance, if any, in such L/C
Cash Deposit Account shall be returned to the Borrower.
 
SECTION 6.03.             Actions in Respect of Target Refinancing Loans and
Related Commitments. From the date hereof to and including the earlier of the
Acquisition End Date and the Effective Date (after funding any Target
Refinancing Loans to be made on such date), and notwithstanding (i) that any
representation given as a condition to the Effective Date (excluding the
Specified Representations and Acquisition Representations constituting
conditions under Section 3.03(b)) was incorrect, (ii) any failure by the
Borrower to comply with the provisions of Article V (excluding compliance on the
Effective Date with the provisions of Article V that are conditions to the
Effective Date under Section 3.03(b), (iii) any provision to the contrary in
this Agreement or (iv) that any condition to the Effective Date may subsequently
be determined not to have been satisfied, neither the Administrative Agent nor
any Lender shall be entitled (unless an Event of Default under Section 6.01(a)
(solely with respect to fees) or 6.01(e) (solely with respect to the Borrower)
shall have occurred and is continuing) to: (a) cancel any of its Commitments
with respect to the Target Refinancing Loans, (b) rescind, terminate or cancel
this Agreement or any of its Commitments or exercise any right or remedy
hereunder, to the extent to do so would prevent, limit or delay the making of
its Target Refinancing Loan, (c) refuse to participate in making its Target
Refinancing Loan or (d) exercise any right of set-off or counterclaim in respect
of its Target Refinancing Loan to the extent to do so would prevent, limit or
delay the making of its Target Refinancing Loan; provided that the conditions
set forth in Section 3.03 are satisfied. Furthermore, (a) the rights and
remedies of the Lenders and the Administrative Agent shall not be limited in the
event that any condition set forth Section 3.03 is not satisfied on the
Effective Date and (b) from the Effective Date after giving effect to the
funding of any Target Refinancing Loans on such date, all of the rights,
remedies and entitlements of the Administrative Agent and the Lenders shall be
available notwithstanding that such rights were not available prior to such time
as a result of the foregoing.
 
57

--------------------------------------------------------------------------------



ARTICLE VII


THE ADMINISTRATIVE AGENT
 
SECTION 7.01.             Authorization and Authority. Each of the Lenders
hereby irrevocably appoints the Administrative Agent to act on its behalf as the
administrative agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
SECTION 7.02.             Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
SECTION 7.03.             Exculpatory Provisions. (a) The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder and thereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent:
 
(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
58

--------------------------------------------------------------------------------



(b)               The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.01 and 6.01), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender.
 
(c)                The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
SECTION 7.04.             Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Advance or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
SECTION 7.05.             Indemnification. The Lenders severally agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the respective principal amounts of the Advances
then owed to them (or if no Advances are at the time outstanding, ratably
according to the respective amounts of their Revolving Credit Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Without limiting the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.
 
59

--------------------------------------------------------------------------------



SECTION 7.06.             Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.
 
SECTION 7.07.             Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
 
(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Majority Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders hereunder, the retiring or removed
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Majority Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
 
60

--------------------------------------------------------------------------------



(d)               Subject to the immediately following sentence, any resignation
pursuant to this Section by a Person acting as Administrative Agent shall,
unless such Person shall notify the Borrower and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Letters of Credit where such advance, issuance or
extension is to occur on or after the effective date of such resignation. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
 
SECTION 7.08.             Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any syndication agent, any documentation
agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
SECTION 7.09.             No Other Duties, Etc... Anything herein to the
contrary notwithstanding, none of the Arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent or a Lender. No Arranger or
documentation agent shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on the Arrangers or the documentation agents in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.
 
SECTION 7.10.             Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law the Administrative
Agent (irrespective of whether the principal of any Advance shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Advances and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04, 2.12, 2.16, 7.05 and 8.04)
allowed in such judicial proceeding; and
 
61

--------------------------------------------------------------------------------



(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04, 2.12, 2.16, 7.05 and 8.04.
 
ARTICLE VIII


MISCELLANEOUS
 
SECTION 8.01.             Amendments, Etc.. No amendment or waiver of any
provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by (a) all the Lenders, do any of the following: (i) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances or the number of Lenders (including the definition of “Majority
Lenders”), that shall be required for the Lenders or any of them to take any
action hereunder, (ii) extend the maturity of a Letter of Credit past the
Termination Date as provided in Section 2.03(a) or (iii) amend this Section
8.01; and (b) by each Lender directly affected thereby do any of the following:
(i) increase the Commitments of such Lender (it being understood that amendments
or waivers of conditions precedent, representations, covenants, Defaults or
Events of Default shall not constitute an increase in the Commitment of any
Lender) or subject such Lender to any additional obligations (other than as
provided for in Section 2.17), (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder or (iii)
postpone the Commitment Termination Date or any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder (other than as provided for in Section 2.05); and provided further
that (x) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement. This Agreement and any other Loan Documents constitute the entire
agreement of the parties with respect to the subject matter hereof and thereof.
Notwithstanding anything to the contrary contained in this Section 8.01, this
Agreement may be amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order to cure any ambiguity, typographical error, defect or
inconsistency so long as such amendment, supplement or waiver does not impose
additional obligations on, or otherwise adversely affect the interests of, any
Lender; provided that the Administrative Agent shall promptly give the Lenders a
copy of any such amendment, supplement or waiver upon the execution thereof.
62

--------------------------------------------------------------------------------



SECTION 8.02.             Notices, Etc., (a) Notices Generally. All notices and
other communications provided for herein shall be in writing and shall be
delivered by electronic transmission or by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
 
(i)                 if to the Borrower, to Becton, Dickinson and Company at, 1
Becton Drive, Franklin Lakes, New Jersey 07417-1880, Attention of John E.
Gallagher - Senior Vice President, Corporate Finance, Controller and Treasurer
(Facsimile No. (201) 847-5227; Telephone No. (201) 847-7260);
 
(ii)               if to the Administrative Agent, to Citibank, N.A. at 1615
Brett Road, Building #3, New Castle, DE 19720, Attention of Agency Operations
(Facsimile No. (302) 894-6120; Telephone No. (212) 994-0961);
 
(iii)             if to an Issuing Bank, to it at the address provided in
writing to the Administrative Agent and the Borrower at the time of its
appointment as an Issuing Bank hereunder; and
 
(iv)             if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b); provided that materials required to be delivered pursuant to
Section 5.01(g)(i), (ii) or (iv) may be delivered to the Administrative Agent as
specified in Section 5.01. All such notices and communications shall, when
mailed or faxed (or transmitted by electronic other communication), be effective
when deposited in the mail or fax (or transmitted by electronic communication),
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent.
 
(b)               Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
63

--------------------------------------------------------------------------------



(c)                Change of Address, etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.
 
(d)               Platform.
 
(i)                 The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
 
(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
herein which is distributed to the Administrative Agent or any Lender or Issuing
Bank by means of electronic communications pursuant to this Section, including
through the Platform.
 
SECTION 8.03.             No Waiver; Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
SECTION 8.04.             Costs, Expenses and Indemnification.
 
(a)                The Borrower agrees to pay and reimburse within 30 days after
demand (i) all costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Agreement, the other Loan Documents and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement and the other Loan Documents and (ii)
all reasonable out of pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder. The Borrower further agrees to pay on demand
all costs and expenses, if any (including, without limitation, reasonable
counsel fees and expenses of the Administrative Agent, each Issuing Bank and
each of the Lenders), incurred by the Administrative Agent, any Issuing Bank or
any Lender in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the other Loan Documents and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).
 
64

--------------------------------------------------------------------------------



(b)               The Borrower hereby indemnifies the Administrative Agent,
CGMI, each syndication agent, each documentation agent, each Arranger, each
Lender, each Issuing Bank and each of their respective Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, fees and disbursements
of counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto arising out of or in connection with or
relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby or any use made or proposed to be made with the
proceeds of the Advances or Letters of Credit (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit as determined using international standard
practices), whether or not such investigation, litigation or proceeding is
brought by the Borrower, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Article III are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted (i) from such Indemnified Party’s gross negligence
or willful misconduct, (ii) from a breach of this Agreement by such Indemnified
Party, or (iii) from disputes among such Indemnified Parties other than any
claims against the Administrative Agent in its capacity or in fulfilling its
role as agent with respect to this Agreement and other than any claims arising
out of any act or omission on the part of the Borrower or its Affiliates;
provided that, any legal expenses shall be limited to one counsel for all
Indemnified Parties taken as a whole and if reasonably necessary, a single local
counsel for all Indemnified Parties taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected Indemnified Parties similarly situated taken as a whole.
 
The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Advances or Letters of Credit or
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
transactions contemplated hereby, except to the extent direct damages (as
opposed to special, indirect, consequential or punitive damages (including,
without limitation, any loss of profits, business or anticipated savings)) are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct; provided that nothing in this paragraph shall be deemed to
constitute a waiver of any claim the Borrower may have, or to exculpate any
Person from any liability that such Person may have to the Borrower, for breach
by such Person of its obligations under this Agreement. In no event shall any
Indemnified Party have any liability to the Borrower or any other Person for any
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) in connection with or relating to this
Agreement, the other Loan Documents or the transactions contemplated hereby.
 
65

--------------------------------------------------------------------------------



(c)                If any payment of principal of, or Conversion or Continuation
of, any Eurocurrency Rate Advance is made other than on the last day of an
Interest Period for such Advance, as a result of acceleration of the maturity of
the Advances pursuant to Section 6.01 or for any other reason (other than a
payment or Conversion pursuant to Section 2.13), or the Borrower fails (for a
reason other than the failure of such Lender to make an Advance) to prepay,
borrow, continue or Convert any Advance other than a Base Rate Advance on the
date or in the amount notified by the Borrower, the Borrower shall pay (subject
to the last sentence of this Section 8.04(c)) to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, Continuation, Conversion or failure to prepay, borrow,
continue or Convert, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. The Borrower shall pay amounts owing to any Lender
pursuant to this Section 8.04(c) within 30 days after receipt from such Lender
of a certificate setting forth in reasonable detail the calculation of the
amount such Lender is entitled to claim under this Section 8.04(c) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).
 
SECTION 8.05.             Right of Set-off. Upon (i) the occurrence and during
the continuance of any Event of Default under Section 6.01(a) or (ii) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other indebtedness (in whatever currency) at any time owing
by such Lender or such Affiliate to or for the credit or the account of the
Borrower (all such deposits and other indebtedness being herein called
“Obligations”) against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and any other Loan Document held by such
Lender, whether or not such Lender shall have made any demand under this
Agreement and although the Obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower after any such set-off and application
made by such Lender or such Affiliate, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliate under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Lender or such Affiliate may have.
 
SECTION 8.06.             Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have been notified by each Bank that
such Bank has executed it, and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders.
 
66

--------------------------------------------------------------------------------



SECTION 8.07.             Assignments and Participations.
 
(a)                Successors and Assigns Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
(i)                 Minimum Amounts.
 
(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Advances at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and
 
(B)              in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 and
increments of $1,000,000 in excess thereof, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
 
(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Advance or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender or an Affiliate of a Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received electronically, by hand or by overnight
courier, at the notice address specified by the Borrower in Section 8.02, a
written request for such consent;
 
67

--------------------------------------------------------------------------------



(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment or an Affiliate of such Lender; and
 
(C)              the consent of each Issuing Bank shall be required for any
assignment in respect of the Revolving Credit Facility.
 
(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)               No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
 
(vi)             No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).
 
(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances and participations in Letters of Credit in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
68

--------------------------------------------------------------------------------



(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower, any Issuing Bank or the Administrative
Agent, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 7.05 with respect to any payments made by such
Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 8.01(a) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 8.04(c) and 2.15 (subject to the
requirements and limitations therein, including the requirements under Section
2.15 (it being understood that the documentation required under Section 2.15
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 8.12 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.12 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 8.12 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
69

--------------------------------------------------------------------------------



(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
SECTION 8.08.             Governing Law; Submission to Jurisdiction. (a)
Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York;
provided that, the laws of the State of Delaware will govern (i) whether a
Target Material Adverse Effect has occurred, (ii) compliance with any
Acquisition Representations and (iii) whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement.
 
(b)               Jurisdiction. The Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York sitting in New York
County, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)                Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
70

--------------------------------------------------------------------------------



(d)               Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
SECTION 8.09.             Severability. In case any provision in this Agreement
or in any other Loan Document shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Agreement
or such other Loan Document, as the case may be, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
SECTION 8.10.             Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
SECTION 8.11.             Survival. The obligations of the Borrower under
Sections 2.08, 2.12, 2.15 and 8.04, and the obligations of the Lenders under
Section 7.05, shall survive the repayment of the Advances, the termination of
the Commitments and the termination of this Agreement. In addition, each
representation and warranty made, or deemed to be made by any Notice of
Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any Advance or Issuance of any Letter of Credit, any Default or
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that such Lender or
the Administrative Agent may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time such
extension of credit was made.
 
SECTION 8.12.             Substitution of Lender. If (a) the obligation of any
Lender to make, Continue or otherwise maintain Eurocurrency Rate Advances has
been suspended pursuant to Section 2.13, (b) any Lender has demanded
compensation under Section 2.12 or 2.15, (c) any Lender shall fail to consent to
an amendment or a waiver which pursuant to the terms of Section 8.01 requires
the consent of all Lenders and with respect to which the Majority Lenders shall
have granted their consent, (d) any Lender is a Defaulting Lender or (e) any
Lender shall be a Non-Extending Lender, the Borrower shall have the right, if no
Default or Event of Default then exists, at the Borrower’s expense, to replace
such Lender (the “Replaced Lender”) with one or more Eligible Assignee(s),
(each, a “Replacement Lender”) acceptable to the Administrative Agent and each
Issuing Bank, provided that:
 
(i)                 at the time of any replacement pursuant to this Section
8.12, the Replacement Lenders shall enter into one or more Assignment and
Assumption Agreements, pursuant to which such Replacement Lenders shall acquire
the Commitments and outstanding Advances of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Advances of the Replaced Lender, (B) an
amount equal to all accrued and unpaid Facility Fees and Letter of Credit
commissions owing to the Replaced Lender and (C) an amount equal to the amount
which would be payable by the Borrower to the Replaced Lender pursuant to
Section 8.04(c) if the Borrower prepaid at the time of such replacement all of
the Advances of such Replaced Lender outstanding at such time; and
 
(ii)               all obligations of the Borrower owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.
 
71

--------------------------------------------------------------------------------



Upon (I) the execution of the respective Assignment and Assumption Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.
 
SECTION 8.13.             Confidentiality. Each Lender agrees to hold all
non-public information obtained pursuant to the provisions of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices, provided
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Administrative Agent (or to CGMI), (ii) upon
the order of any court or administrative agency or otherwise to the extent
required by law, statute, rule, regulation or judicial process, (iii) to bank
examiners or upon the request or demand of any other regulatory agency or
authority, (iv) which had been publicly disclosed other than as a result of a
disclosure by the Administrative Agent or any Lender prohibited by this
Agreement, (v) in connection with any litigation to which any one or more of the
Lenders or the Administrative Agent is a party, or in connection with the
exercise of any remedy hereunder or under any other Loan Document, (vi) to such
Lender’s or Administrative Agent’s Affiliates and their respective agents,
advisors, third party service providers, legal counsel and independent auditors
and accountants and (vii) subject to provisions substantially similar to those
contained in this Section, to (A) any actual or proposed participant or assignee
(or any of its agents or professional advisors) or (B) any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Borrower and its Subsidiaries or to any credit
insurance provider relating to the Borrower and its obligations, and the
obligations of the Borrower under this Agreement to the extent they relate to
such securitization, swap or derivative transaction. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to Moody’s and S&P and other
rating agencies and to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments
 
SECTION 8.14.             No Fiduciary Relationship. The Administrative Agent,
the syndication agents, the documentation agents, each Lender and their
respective Affiliates may have economic interests that conflict with those of
the Borrower and/or its Affiliates. The Borrower acknowledges that none of the
Administrative Agent, any syndication agent, any documentation agent or any
Lender (in their respective capacities as such) has any fiduciary relationship
with, or fiduciary duty to, the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders (in such capacities), on the one hand,
and the Borrower, on the other, in connection herewith or therewith is solely
that of creditor and debtor. This Agreement does not create a joint venture
among the parties.
 
SECTION 8.15.             Patriot Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
 
SECTION 8.16.             No Liability of the Issuing Banks. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. Neither an
Issuing Bank nor any of its Related Parties shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the failure to obtain
any document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (d) payment by such Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence (as finally determined by a court of competent jurisdiction)
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may, in its sole discretion, either accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting or refusing such documents.
72

--------------------------------------------------------------------------------



SECTION 8.17.             Judgment. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in Dollars
into another currency, the parties hereto agree, to the fullest extent that they
may effectively do so, that such amount in Dollars be converted into an amount
equal to the Equivalent amount in such other currency on the Business Day
preceding that on which final judgment is given.
 
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that such amount in
a Committed Currency be converted into an amount equal to the Equivalent amount
in Dollars on the Business Day preceding that on which final judgment is given.
 
(b)               The obligation of the Borrower in respect of any sum due from
it in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
 
SECTION 8.18.             Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Administrative Agent (acting reasonably and in
consultation with the Borrower) to be necessary to reflect the change in
currency and to put the Lenders and the Borrowers in the same position, so far
as possible, that they would have been in if no change in such Committed
Currency had occurred.
 
73

--------------------------------------------------------------------------------



SECTION 8.19.             Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:
 
(i)                 a reduction in full or in part or cancellation of any such
liability;
 
(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
 
(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
SECTION 8.20.             Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
74

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BECTON, DICKINSON AND COMPANY
 
     
By:
/s/ John E. Gallagher 
 
 
Name: John E. Gallagher
   
Title: Senior Vice President, Corporate Finance, Controller and Treasurer

 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
 
as Administrative Agent and a Lender
 
 
   
By:
/s/ Richard Rivera
   
Richard Rivera
   
Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
BNP Paribas
 
 
   
By:
/s/ Julien Pecoud-Bouvet
 
Name:
Julien Pecoud-Bouvet
 
Title:
Vice President
       
By:
/s/ Karim Remtoula
 
Name:
Karim Remtoula
 
Title:
Vice President

 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 
Lenders
     
JPMORGAN CHASE BANK, N.A.
 
 
   
By:
/s/ Barry K. Bergman
 
Name:
Barry K. Bergman
 
Title:
Managing Director

 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 
 

 
Lenders
     
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
   
By:
/s/ Brian McNany
 
Name:
Brian McNany
 
Title:
Director



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
Barclays Bank PLC,
 
 
   
By:
/s/ Christopher Aitkin
 
Name:
Christopher Aitkin
 
Title:
Assistant Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.
 
 
   
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
WELLS FARGO BANK, N.A.
 
 
   
By:
/s/ Joe Ellerbroek
 
Name:
Joe Ellerbroek
 
Title:
Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
GOLDMAN SACHS BANK USA
 
 
   
By:
/s/ Annie Carr
 
Name:
Annie Carr
 
Title:
Authorized Signatory



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE BANK OF NOVA SCOTIA,
 
 
   
By:
/s/ Michelle C. Phillips
 
Name:
Michelle C. Phillips
 
Title:
Execution Head & Director



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Intesa Sanpaolo S.p.A.
     
By:
/s/ William S. Denton
 
Name:
William S. Denton
 
Title:
Global Relationship Manager
       
By:
/s/ Francesco Di Mario
 
Name:
Francesco Di Mario
 
Title:
F.V.P. & Head of Credit



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
U.S. Bank National Association
     
By:
/s/ Michael West
 
Name:
Michael West
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
Standard Chartered Bank
 
 
   
By:
/s/ Daniel Mattern
 
Name:
Daniel Mattern
 
Title:
Associate Director
Standard Chartered Bank



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders:
     
PNC BANK, National Association
 
 
   
By:
/s/ Michael A. Richards
 
Name:
Michael A. Richards
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
 
 
   
By:
/s/ Elisa Pileggi
 
Name:
Elisa Pileggi
 
Title:
Authorized Signatory



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE BANK OF NEW YORK MELLON
 
 
   
By:
/s/ Clifford A. Mull
 
Name:
Clifford A. Mull
 
Title:
First Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
ING BANK N.V., DUBLIN BRANCH
 
 
   
By:
/s/ Cormac Langford
 
Name:
Cormac Langford
 
Title:
Director
       
By:
/s/ Sean Hassett
 
Name:
Sean Hassett
 
Title:
Director



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE NORTHERN TRUST COMPANY
 
 
   
By:
/s/ Daniel Boote
 
Name:
Daniel Boote
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
Svenska Handelsbanken AB (publ) New York Branch
 
 
   
By:
/s/ Steve Cox
 
Name:
Steve Cox
 
Title:
Vice President
       
By:
/s/ Jonas Almhöjd
 
Name:
Jonas Almhöjd
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





 
Bank of China, New York Branch
 
 
   
By:
/s/ Raymond Qiao
 
Name:
Raymond Qiao
 
Title:
Chief Lending Officer



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------



SCHEDULE I
BECTON DICKINSON AND COMPANY
CREDIT AGREEMENT
COMMITMENTS
 
Name of Initial Lender
 
Revolving Credit Commitment
 
Letter of Credit Commitment
 
Citibank, N.A.
$193,750,000
$25,000,000
BNP Paribas
$193,750,000
$25,000,000
JPMorgan Chase Bank, N.A.
$193,750,000
$25,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$193,750,000
$25,000,000
Barclays Bank PLC
$140,000,000
--
Morgan Stanley Bank, N.A.
$140,000,000
--
Wells Fargo Bank, N.A.
$140,000,000
--
Goldman Sachs Bank USA
$140,000,000
--
The Bank of Nova Scotia
$140,000,000
--
Intesa Sanpaolo S.p.A.
$95,000,000
--
U.S. Bank National Association
$95,000,000
--
Standard Chartered Bank
$95,000,000
--
PNC Bank, National Association
$95,000,000
--
The Toronto-Dominion Bank, New York Branch
$95,000,000
--
The Bank of New York Mellon
$60,000,000
--
ING Bank N.V., Dublin Branch
$60,000,000
--
The Northern Trust Company
$60,000,000
--
Svenska Handelsbanken AB (publ), New York Branch
$60,000,000
--
Bank of China, New York Branch
$60,000,000
--
Total:
$2,250,0000,000
$100,000,000




--------------------------------------------------------------------------------



SCHEDULE II
BECTON DICKINSON AND COMPANY
CREDIT AGREEMENT
SUBSIDIARY INDEBTEDNESS


Subsidiary Indebtedness
 
 
 
 
 
 
 
 
($ Millions)
 
 
 
 
 
 
 
 
 
 
 
 
 
Subsidiary
 
Debt Instrument
 
Maturity
 
Amount
CareFusion Corporation
 
Senior Note
 
May 2017
 
 $             7
CareFusion Corporation
 
Senior Note
 
August 2019
 
 $           38
CareFusion Corporation
 
Senior Note
 
March 2023
 
 $             6
CareFusion Corporation
 
Senior Note
 
May 2024
 
 $             3
CareFusion Corporation
 
Capital Lease
 
September 2017
 
 $             1
Becton Dickinson Rowa Germany GmbH
 
Bank loans
 
September 2020
 
 $             4
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

EXHIBIT A


Form of Note


U.S.$_________
Dated [___], 201_



FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to _________________ or its
registered assigns (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) on the earlier of
the Commitment Termination Date (as so defined) applicable to the Lender and the
Termination Date (as so defined) the principal sum of U.S.$[amount of the
Lender’s Revolving Credit Commitment in figures] or, if less, the aggregate
principal amount of the Advances (as defined below) made by the Lender to the
Borrower pursuant to the Credit Agreement then outstanding.


The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.


Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to Citibank, N.A., as
Administrative Agent, at 1615 Brett Road, Building #3, New Castle, DE 19720, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Agent’s Account in same day funds. Each Advance made by the
Lender to the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement dated as of May 12, 2017 (the “Credit
Agreement”) among the Borrower, the Lender and certain other banks parties
thereto and Citibank, N.A., as Administrative Agent for the Lender and such
other banks. The Credit Agreement, among other things, (i) provides for the
making of advances (the “Advances”) by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.
Exhibit A-1

--------------------------------------------------------------------------------




 
BECTON, DICKINSON AND COMPANY
       
By:
     
Name:
   
Title:



Exhibit A-2

--------------------------------------------------------------------------------

 
ADVANCES AND PAYMENTS OF PRINCIPAL


Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid of Principal Balance
Notation Made By





Exhibit A-3

--------------------------------------------------------------------------------



EXHIBIT B


Form of Notice of Borrowing


Citibank, N.A., as Administrative
Agent for the Lenders party
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, DE 19720
Attention: Agency Operations
[Date]
Ladies and Gentlemen:
 
The undersigned, Becton, Dickinson and Company, refers to the Credit Agreement,
dated as of May 12, 2017 (the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and Citibank, N.A., as Administrative Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:


(i)
The Business Day of the Proposed Borrowing is ___________ __, _____.1



(ii)
The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurocurrency Rate Advances].



(iii)
The aggregate amount of the Proposed Borrowing is [$__________][for a Borrowing
in a Committed Currency, list currency and amount of Borrowing].2



(iv)
[The initial Interest Period for each Advance made as part of the Proposed
Borrowing is ______ month[s]].3



--------------------------------------------------------------------------------

1 (a)          Each Borrowing shall be made on notice, given not later than 3:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Borrowing (in the case of a Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars), given not later than 3:00 P.M. (New York City
time) on the fourth Business Day prior to the date of the proposed Borrowing (in
the case of a Borrowing consisting of Eurocurrency Rate Advances denominated in
a Committed Currency), or given not later than 1:00 P.M. (New York City time) on
the Business Day of the proposed Borrowing (in the case of a Borrowing
consisting of Base Rate Advances), by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by transmission by
facsimile or electronic communication.
2 The Borrower may only select Advances for any Borrowing in an aggregate amount
of $10,000,000 or $1,000,000 in excess thereof, £10,000,000 or £1,000,000 in
excess thereof, €10,000,000 or €1,000,000 in excess thereof, and ¥1,000,000,000
or ¥100,000,000 in excess thereof, as applicable.
3 For Eurocurrency Rate Advances only, Interest Periods can have a duration of
one, two, three or six months. The Interest Period can also be for a duration of
12 months if, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, each Lender notifies the
Administrative Agent that such Lender will be providing funding for such
Eurocurrency Rate Advance with such Interest Period (the failure of any Lender
to do so respond by such time being deemed for all purposes of this Agreement as
an objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Eurocurrency
Rate Advance shall be one, two, three or six months, as specified by the
Borrower as the desired alternative to the Interest Period of twelve months.
Exhibit B-1

--------------------------------------------------------------------------------



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)
[the representations and warranties contained in Section 4.01 of the Credit
Agreement [(except for the representations and warranties set forth in Section
4.01(e)(iii) and Section 4.01(f)(i))]4 are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom]”5  [the Acquisition Representations and the Specified
Representations are true and correct, in all material respects (except to the
extent already qualified by materiality or material adverse effect)]6; and



(B)
[no event has occurred and is continuing, or would result from the Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default]7  [there does not exist any Default or Event of
Default, in each case, pursuant to Sections 6.01(a), 6.01(c) (to the extent
arising from a breach of Section 5.01(a)(i), 5.01(h), 5.02(a), or 5.02(b)),
6.01(d) (solely with respect to any Debt of the Borrower or any of its
Subsidiaries that is outstanding in a principal amount in excess of $250,000,000
in the aggregate) or 6.01(e)]8.






--------------------------------------------------------------------------------

4 To be included in in the case of any Borrowing or Issuance after the Effective
Date.
5 To be included in case of each Advance (other than (i) any Target Refinancing
Loan made on the Effective Date pursuant to Section 3.03 and (ii) an Advance
made by any Issuing Bank or any Lender pursuant to Section 2.03(d)).
6 To be included in case of each Advance of any Target Refinancing Loan on the
Effective Date.
7 To be included in case of each Advance (other than (i) any Target Refinancing
Loan made on the Effective Date pursuant to Section 3.03 and (ii) an Advance
made by any Issuing Bank or any Lender pursuant to Section 2.03(d)).
8 To be included in case of each Advance of any Target Refinancing Loan on the
Effective Date.


Exhibit B-2

--------------------------------------------------------------------------------

 
Very truly yours,
       
BECTON, DICKINSON AND COMPANY
       
By:
     
Name:
   
Title:





Exhibit B-3

--------------------------------------------------------------------------------

EXHIBIT C


Form of Assignment and Assumption


CUSIP Number:


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]10 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]11 hereunder are several and not joint.]12 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.



--------------------------------------------------------------------------------

9 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
10 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
11 Select as appropriate.
12 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
Exhibit C-1

--------------------------------------------------------------------------------



1.
Assignor[s]:
                   
2.
Assignee[s]:
             
[Assignee is an [Affiliate] of [identify Lender]
       
3.
Borrower:
 
Becton, Dickinson and Company
       
4.
Administrative Agent:
 
Citibank, N.A., as the administrative agent under the Credit Agreement
               
5.
Credit Agreement:
 
The Credit Agreement dated as of May 12, 2017, among Becton, Dickinson and
Company, the Lenders parties thereto, Citibank, N.A., as Administrative Agent,
and the other agents parties thereto
       
6.
Assigned Interest[s]:
   



Assignor[s]13
Assignee[s]14
Facility Assigned15
Aggregate Amount of Commitment/Advances for all Lenders16
Amount of Commitment/Advances Assigned17
Percentage Assigned of Commitment/Advances18
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 





[7.          Trade Date: ______________]


[Page break]



--------------------------------------------------------------------------------

13 List each Assignor, as appropriate.
14 List each Assignee, as appropriate.
15 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)
16 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
17 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
18 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
Exhibit C-2

--------------------------------------------------------------------------------





 Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


Exhibit C-3

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR[S]19
 
[NAME OF ASSIGNOR]
             
By:
     
Title:
       
[NAME OF ASSIGNOR]
             
By:
     
Title:
       
ASSIGNEE[S]20
 
[NAME OF ASSIGNEE]
             
By:
     
Title:
       
[NAME OF ASSIGNEE]
             
By:
     
Title:






--------------------------------------------------------------------------------

19 Add additional signature blocks as needed.
20 Add additional signature blocks as needed.
Exhibit C-4

--------------------------------------------------------------------------------



[Consented to and]21 Accepted:
       
[NAME OF ADMINISTRATIVE AGENT], as
 
Administrative Agent
       
By:
     
Title:
       
[Consented to:]22
       
[NAME OF RELEVANT PARTY]
       
By:
     
Title:
 



--------------------------------------------------------------------------------

21 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
22 To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.
Exhibit C-5

--------------------------------------------------------------------------------

ANNEX 1


CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
Exhibit C-6

--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




Exhibit C-7

--------------------------------------------------------------------------------

EXHIBIT D


Form of Solvency Certificate


SOLVENCY CERTIFICATE
of
BECTON, DICKINSON AND COMPANY
AND ITS SUBSIDIARIES


Pursuant to Section 3.01(k) of the Credit Agreement dated as of May 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Becton, Dickinson and Company, a New Jersey corporation (the
“Company”), the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders, the undersigned hereby certifies, solely in such
undersigned’s capacity as chief financial officer of the Company, and not
individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Advances under the Credit Agreement,
and after giving effect to the application of the proceeds of such indebtedness:



a.
the fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;




b.
the present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;




c.
the Company and its subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and




d.
the Company and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Signature Page Follows]


Exhibit D-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.



 
BECTON, DICKINSON AND COMPANY
             
By:
   
Name:
   
Title:
 





Exhibit D-2

--------------------------------------------------------------------------------

EXHIBIT E-1


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Becton, Dickinson and Company, a New Jersey corporation, the
Lenders parties thereto and Citibank, N.A., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]


Exhibit E-1-1

--------------------------------------------------------------------------------

EXHIBIT E-2


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Becton, Dickinson and Company, a New Jersey corporation, the
Lenders parties thereto and Citibank, N.A., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]


Exhibit E-2-1

--------------------------------------------------------------------------------

EXHIBIT E-3


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of May 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Becton, Dickinson and Company, a New Jersey corporation, the
Lenders parties thereto and Citibank, N.A., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E or W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]
Exhibit E-3-1

--------------------------------------------------------------------------------

EXHIBIT E-4


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of May 12, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Becton, Dickinson and Company, a New Jersey corporation, the
Lenders parties thereto and Citibank, N.A., as Administrative Agent for the
Lenders.


Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]





Exhibit E-4-1

--------------------------------------------------------------------------------